Exhibit 10.2

 

AMENDMENT TO OFFICE LEASE

 

This Amendment to Office Lease (this “Amendment”) is made and entered into as of
September 1, 2015 (the “Start Date”), by and between Scholle Development SPE I,
LLC, a Delaware limited liability company (as successor to Scholle Jamboree
Property Development I, LLC, a California limited liability company)
(“Landlord”), and Impac Funding Corporation, a California corporation (“Tenant”)
(Landlord and Tenant are sometimes hereinafter collectively called the “Parties”
and individually a “Party”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain Office Lease (Building II) dated March 1, 2005, as amended by letter
agreements dated March 31, 2006, August 18, 2006, September 18, 2006 and
October 10, 2006 (collectively, the “Lease”) covering certain premises located
at 19500 Jamboree Road, Irvine, CA 92612-2457, currently known as “Building 3”
(although sometimes referred to in the Lease as “Building II”), consisting of
the basement space plus floors one (1) through seven (7), containing an agreed
210,280 rentable square feet (“RSF”), as more particularly described in the
Lease (the “Original Premises”).

 

B.                                    The Term of the Lease is scheduled to
expire on September 30, 2016 (the “Scheduled Expiration Date”).  Landlord and
Tenant desire to have Tenant surrender to Landlord (i) on the Scheduled
Expiration Date, that portion of the Original Premises consisting of the sixth
floor (30,039 RSF) (the “Sixth Floor Premises”), the fifth floor (30,039 RSF)
(the “Fifth Floor Premises”), the third floor (30,039 RSF) (the “Third Floor
Premises”, and collectively with the Sixth Floor Premises and the Fifth Floor
Premises, the “3-5-6 Floor Premises”), and (ii) on the First Floor Surrender
Date (as hereinafter defined), that portion of the Original Premises consisting
of the first floor (29,240 RSF) (the “First Floor Premises” and, collectively
with the 3-5-6 Floor Premises, the “Give Back Premises”).

 

C.                                    Landlord and Tenant also desire to extend
the Term of the Lease as to the remaining portion of the Original Premises
(i.e., not including the Give Back Premises), consisting of the seventh floor
(26,721 RSF) (the “Seventh Floor Premises”), the fourth floor (30,039 RSF) (the
“Fourth Floor Premises”), the second floor (33,614 RSF) (the “Second Floor
Premises”) and the basement (549 RSF) (the “Basement Premises” and, collectively
with the Seventh Floor Premises, the Fourth Floor Premises and the Second Floor
Premises, the “2-4-7 Floor Premises”), all on the terms and conditions
hereinafter set forth.

 

D.                                    Landlord and Tenant also desire to
(i) modify the rent, (ii) amend various other provisions of the Lease, and
(iii) resolve certain disputes that have arisen between Landlord and Tenant with
respect to the Lease, all on the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be bound legally hereby,
Landlord and Tenant hereby agree as follows (initially capitalized terms used
and not otherwise defined in this Amendment shall have the meaning given in the
Lease):

 

1

--------------------------------------------------------------------------------


 

1.                                      Effective Date.  This Amendment shall be
effective upon the date (the “Effective Date”) that is the latest to occur of
(i) final execution and delivery of this Amendment by Landlord and Tenant (the
“Execution Date”), and (ii) Landlord’s notice to Tenant that Landlord has
received the Lender’s Consent as described in Section 19(l) below.

 

2.                                      Extension of Term.  The Term of the
Lease is hereby extended as to the 2-4-7 Floor Premises to August 31, 2024 (the
“New Termination Date”).  The period from the Start Date through the New
Termination Date is hereinafter referred to as the “Extended Term”
(notwithstanding that the Lease Term is currently scheduled to expire on
September 30, 2016 or that the Effective Date will occur after the Start Date). 
The Extended Term is subject to renewal in accordance with Section 10, below.

 

3.                                      Surrender of Give Back Premises.

 

(a)                                 Surrender of 3-5-6 Floor Premises. 
Immediately upon the Scheduled Expiration Date (sometimes hereinafter referred
to as the “3-5-6 Floor Surrender Date”), (i) the Lease shall terminate as to the
3-5-6 Floor Premises (provided, however, that any indemnification obligations
and other obligations of Landlord and Tenant under the Lease regarding the 3-5-6
Floor Premises that expressly survive the termination of the Lease shall survive
the termination of the Lease as to the 3-5-6 Floor Premises), (ii) Tenant shall
surrender and deliver possession of the 3-5-6 Floor Premises to Landlord and
deliver to Landlord all keys, card keys and parking passes/cards relating to the
3-5-6 Floor Premises that are in Tenant’s possession or control, (iii) Tenant
shall no longer have the right to possession of the 3-5-6 Floor Premises or to
have access to the 3-5-6 Floor Premises or the parking passes/spaces relating
thereto, and (iv) the term “Premises” as used in the Lease shall thereafter not
include the 3-5-6 Floor Premises.

 

(b)                                 Rent Adjustments As To 3-5-6 Floor
Premises.  Until the 3-5-6 Scheduled Expiration Date, the Lease shall remain in
full force and effect as to the 3-5-6 Floor Premises; provided, however, that
from and after the Effective Date, Tenant shall pay adjusted Base Rent,
Operating Expenses and Tax Expenses with respect to the 3-5-6 Floor Premises in
accordance with Section 6 of this Amendment.

 

(c)                                  CPS Sublease and Edwards Sublease. 
Landlord and Tenant acknowledge that (i) the Sixth Floor Premises and the Fifth
Floor Premises and portions of the Second Floor Premises are currently subleased
by Tenant to Consumer Portfolio Services, Inc., a California corporation (“CPS”)
pursuant to that certain Sublease Agreement between Tenant and CPS dated
November 11, 2008 (as amended by Reinstatement of and Amendment No. 1 to
Sublease dated as of November 21, 2008 and Second Amendment of Sublease dated as
of July 8, 2009, the “CPS Sublease”), which is scheduled to expire on the
Scheduled Expiration Date, and (ii) the Third Floor Premises and portions of the
Second Floor Premises are currently subleased by Tenant to Edwards Lifesciences,
LLC, a Delaware limited liability company (“Edwards”), pursuant to that certain
Sublease Agreement between Tenant and Edwards dated August 1, 2014 (the “Edwards
Sublease” and, collectively with the CPS Sublease, the “CPS/Edwards Subleases”),
which is scheduled to expire on August 1, 2016.  The CPS/Edwards Subleases shall
continue as subleases between Tenant and CPS/Edwards, as applicable, through
their scheduled expiration or sooner termination; provided, however, that Tenant
shall not modify or amend the CPS/Edwards Subleases without Landlord’s prior
written consent, except as otherwise provided in Section 3(g) below.  Landlord
has

 

2

--------------------------------------------------------------------------------


 

entered into a direct lease with CPS for the 3-5-6 Floor Premises, portions of
which are currently occupied by CPS and Edwards, which direct lease will become
effective immediately upon the scheduled expiration of the CPS Sublease;
therefore, Tenant shall have no responsibility, liability or obligation, and
Landlord hereby releases Tenant from any such responsibility, liability or
obligation, to pay any holdover rent which may accrue under the Lease (or to pay
any damages which Landlord may suffer) as a result of either CPS or Edwards
holding over in the 3-5-6 Floor Premises under the CPS/Edwards Subleases;
provided, however, that Tenant shall promptly at Landlord’s request assign to
Landlord all of Tenant’s rights, claims and causes of action that Tenant may
have against Edwards under the Edwards Sublease with respect to holdover rent
and damages arising from or relating to Edwards holding over in the Third Floor
Premises following the expiration or sooner termination of the Edwards Sublease
(and to the extent that such rights, claims and causes of action are derivative
of Tenant’s obligations under the Master Lease, the release of Tenant herein
shall not apply to any such derivative claims, but Landlord shall not seek
recovery against Tenant for such amounts and, instead, shall look solely to
Edwards for such recovery); provided, further, that Landlord shall indemnify,
defend, protect and hold harmless Tenant from and against any claims and causes
of action that Edwards may bring against Tenant as a result of Landlord’s
exercise of any such assigned rights, claims and causes of action against
Edwards, except to the extent arising from Tenant’s default under the Edwards
Sublease.

 

(d)                                 No Restoration.  Because the 3-5-6 Floor
Premises will after the 3-5-6 Floor Surrender Date be occupied by CPS under a
direct lease between Landlord and CPS, Tenant shall have no obligation or right
to make or remove any tenant improvements or alterations with respect to the
3-5-6 Floor Premises before or after the 3-5-6 Floor Surrender Date, or, subject
to Section 3(e) below with respect to the Third Floor Premises, any obligation
to repair or restore any portions of the 3-5-6 Floor Premises, notwithstanding
any of the surrender provisions of the Lease to the contrary; provided, however,
that (i) Tenant shall remain responsible to repair any damage caused to any
portion of the 3-5-6 Floor Premises caused by Tenant or its agents, employees or
contractors; and (ii) if Edwards damages any portion of the Third Floor Premises
under the Edwards Sublease, Edwards shall remain responsible to repair such
damage and Tenant shall promptly at Landlord’s request assign to Landlord all of
Tenant’s rights, claims and causes of action that Tenant may have against
Edwards under the Edwards Sublease with respect thereto (provided, however, that
Landlord shall indemnify, defend, protect and hold harmless Tenant from and
against any claims and causes of action that Edwards may bring against Tenant as
a result of Landlord’s exercise of any such assigned rights, claims and causes
of action against Edwards, except to the extent arising from Tenant’s default
under the Edwards Sublease); and (iii) on or before the 3-5-6 Floor Surrender
Date, Tenant shall remove its security and communications systems and cabling
from the 3-5-6 Floor Premises and repair any damage resulting therefrom;
provided, however, that to the extent that CPS requests in writing prior to the
3-5-6 Floor Surrender Date for some or all of the security and communications
systems and cabling to remain in the 3-5-6 Floor Premises, Tenant shall leave
such systems and cabling in place and the same shall be deemed abandoned and
become the property of Landlord (or, at Landlord’s election, of CPS).

 

(e)                                  Personal Property.  Tenant represents and
warrants to Landlord that it will transfer, upon the expiration of the CPS
Sublease pursuant to the terms thereof, to CPS all of Tenant’s right, title and
interest in and to all of the furniture, equipment and other personal property
that is presently located in the Sixth Floor Premises and Fifth Floor Premises. 
Accordingly, there is no personal property in the Sixth Floor Premises or Fifth
Floor Premises that Tenant must remove under the terms of the Lease or this
Amendment.  Tenant does, however, own some or all of the

 

3

--------------------------------------------------------------------------------


 

furniture, equipment and other personal property located in the Third Floor
Premises (the “Third Floor FF&E”), which Tenant is currently permitting Edwards
to use, for no additional consideration, under the terms of the Edwards
Sublease.  Tenant shall continue to permit Edwards to use the Third Floor FF&E
through the expiration or earlier termination of the Edwards Sublease.  Within
five (5) business days after Edwards vacates the Third Floor Premises, Tenant
shall promptly remove all of the Third Floor FF&E and repair any damage
resulting therefrom (failing which Landlord, at Tenant’s sole cost and expense,
shall be entitled, but not obligated, to remove and store the Third Floor FF&E
and repair any damage resulting therefrom), Tenant shall pay Landlord, upon
demand, the actual expenses and storage charges incurred by Landlord in
connection therewith plus a 10% adminstrative fee.  Landlord shall in no event
have any liability or responsibility with respect to the Third Floor FF&E.

 

(f)                                   DLJ Sublease; Early Termination Rights. 
The Parties acknowledge that the Sublease Agreement between Tenant and DLJ
Financial, Inc., a California corporation (“DLJ”), dated January 1, 2013,
covering a portion of the Second Floor Premises (the “DLJ Sublease”) is
scheduled to expire on March 31, 2016 and that the Edwards Sublease (which
includes a portion of the Second Floor Premises) is scheduled to expire on
August 31, 2016.  Tenant shall be entitled to enter into an agreement with DLJ
to terminate the DLJ Sublease and/or with Edwards to terminate the Edwards
Sublease, prior to their applicable scheduled expiration date, but Tenant shall
not otherwise modify the Edwards Sublease or the DLJ Sublease without Landlord’s
prior written consent, and such termination shall not limit any of Tenant’s
obligations under this Amendment.  Tenant shall use commercially reasonably
efforts (including, without limitation, eviction proceedings if reasonably
necessary) to cause DLJ to vacate the Second Floor Premises immediately upon
expiration or sooner termination of the DLJ Sublease and to cause Edwards to
vacate the Third Floor Premises and the Second Floor Premises immediately upon
expiration or sooner termination of the Edwards Sublease.

 

(g)                                  CPS Data Center.  The Parties acknowledge
that under the CPS Sublease, Tenant granted to CPS the the right to install and
use a data center and related facilities within the Second Floor Premises (the
“CPS Data Center”).  Tenant shall cooperate with CPS and Landlord in a
commercially reasonable manner to enable and facilitate relocation of the CPS
Data Center off of the Second Floor Premises at such time as CPS elects, at its
discretion, to relocate the CPS Data Center; provided, however, that the
foregoing shall not limit any of CPS’s or Tenant’s rights or obligations under
the CPS Sublease with respect to the CPS Data Center.

 

4.                                      Surrender of First Floor Premises.

 

(a)                                 Surrender of Possession.  Tenant shall
vacate, surrender and deliver possession of the First Floor Premises to Landlord
in broom clean condition, vacant and free of any occupancies or subleases, with
all furniture, equipment (including, without limitation, all Café equipment) and
other personal property removed, and all damage resulting therefrom repaired, on
the later of (i) January 1, 2016, or (ii) sixty (60) days after the Effective
Date (the “First Floor Surrender Date”).  On the First Floor Surrender Date, the
Lease shall terminate as to the First Floor Premises (provided, however, that
any indemnification obligations and other obligations of Landlord and Tenant
under the Lease regarding the First Floor Premises that expressly survive the
termination of the Lease shall survive the termination of the Lease as to the
First Floor Premises), (ii) Tenant shall surrender and deliver possession of the
First Floor Premises to Landlord and deliver to Landlord all keys, card keys and
parking passes/cards relating to the First Floor Premises

 

4

--------------------------------------------------------------------------------


 

that are in Tenant’s possession or control, (iii) Tenant shall no longer have
the right to possession of the First Floor Premises or to have access to the
First Floor Premises (except for those portions of the First Floor Premises that
become Building Common Area as described in Section 7, below) or the parking
passes/spaces relating thereto, and (iv) the term “Premises” as used in the
Lease shall thereafter not include the First Floor Premises.

 

(b)                                 Rent Adjustments As To First Floor
Premises.  Prior to the First Floor Surrender Date, the Lease shall remain in
full force and effect as to the First Floor Premises and Tenant shall pay all
Base Rent and, subject to Section 6(e), below, all Operating Expenses, Real
Property Taxes and other amounts payable by Tenant under the existing Lease with
respect to the First Floor Premises for periods accruing prior to the First
Floor Surrender Date.

 

(c)                                  No Other Subleases.  Tenant represents and
warrants to Landlord that (i) Tenant has terminated the Sublease Agreement
between Tenant and Portfolio 360, Inc., a California corporation, dated
January 7, 2012, affecting a portion of the First Floor Premises, and (ii) as of
the Execution Date, there are no subleases or amendments to any subleases or any
other use or occupancy agreements of or affecting any of the Original Premises
other than the CPS/Edwards Subleases and the DLJ Sublease.

 

5.                                      Basement Premises.  Tenant shall retain
the Basement Premises during the Extended Term; provided, however, that the
monthly Base Rent for the Basement Premises, from and after the Effective Date
(but retroactively adjusted to the Start Date in the same manner as described in
Section 6 below for the 2-4-7 Floor Premises), shall be equal to fifty percent
(50%) of the monthly Base Rent (on a per RSF basis) payable from time to time
for the remainder of the 2-4-7 Floor Premises.  Prior to the Effective Date, the
Lease shall remain in full force and effect as to the Basement Premises and
Tenant shall pay all Base Rent, Operating Expenses, Real Property Taxes and
other amounts payable by Tenant under the Lease, as amended by this Amendment,
with respect to the Basement Premises for periods accruing prior to the
Effective Date.  The Parties acknowledge that Tenant has requested the ability
to convert the Basement Premises to reserved parking spaces for Tenant (at the
same monthly Base Rent as provided above, based on 549 RSF, and not at the
reserved parking rates set forth elsewhere in this Amendment).  Landlord will
consider such request within a reasonable time following the Execution Date and
shall not unreasonably withhold its consent to such request; provided, however,
it shall be considered reasonable for Landlord to withhold its consent if such
conversion is not permitted by applicable law or would impose any additional
obligations on Landlord (other than the issuance of additional Parking Passes
for such area).  If Landlord grants its consent and Tenant converts the Basement
Premises to reserved parking, such conversion shall be governed by the
alterations provisions of the Lease.

 

6.                                      Rent.

 

(a)                                 Base Rent For First Floor Premises.  Base
Rent for the First Floor Premises shall remain as set forth in the existing
Lease until such time as the Lease has been terminated as to First Floor
Premises as provided in Section 4 above.

 

(b)                                 Base Rent For 3-5-6 Floor Premises.  Base
Rent for the 3-5-6 Floor Premises shall remain as set forth in the existing
Lease until the Effective Date.  Upon the Effective Date, Base Rent for 3-5-6
Floor Premises shall be retroactively adjusted to commence as of the Start Date,

 

5

--------------------------------------------------------------------------------


 

and shall continue until such time as the Lease has been terminated as to the
3-5-6 Floor Premises as provided in Section 3 above, as set forth in the
following schedule (the “3-5-6 Base Rent Schedule):

 

Applicable Portion of
3-5-6 Floor Premises

 

Monthly Rate
Per Rentable
Square Foot

 

Rentable Square
Footage

 

Monthly Base Rent

 

Third Floor Premises

 

$

2.00

 

30,039

 

$

60,078

 

Fifth Floor Premises

 

$

2.50

 

30,039

 

$

75,097.50

 

Sixth Floor Premises

 

$

2.50

 

30,039

 

$

75,097.50

 

 

 

 

 

 

 

Monthly Total

 

 

 

 

 

 

 

$

210,273

 

 

(c)                                  Base Rent During Extended Term For 2-4-7
Floor Premises.  Subject to the later provisions hereof, Base Rent for the 2-4-7
Floor Premises (not including the Basement Premises, as to which Base Rent shall
be payable in accordance with Section 5 above) during the Extended Term shall be
as set forth in the following schedule (the “2-4-7 Base Rent Schedule”):

 

Months of
ExtendedTerm

 

Monthly Rate Per
Rentable Square
Foot

 

Rentable Square
Footage*

 

Monthly Base
Rent*

 

1 – 12

 

$

2.60

 

90,374

 

$

234,972

 

13 – 24

 

$

2.68

 

90,374

 

$

242,202

 

25 – 36

 

$

2.76

 

90,374

 

$

249,432

 

37 – 48

 

$

2.84

 

90,374

 

$

256,662

 

49 – 60

 

$

2.93

 

90,374

 

$

264,796

 

61 – 72

 

$

3.01

 

90,374

 

$

272,026

 

73 – 84

 

$

3.10

 

90,374

 

$

280,159

 

85 – 96

 

$

3.20

 

90,374

 

$

289,197

 

97 – New Termination Date

 

$

3.29

 

90,374

 

$

297,330

 

 

--------------------------------------------------------------------------------

*Subject to adjustment pursuant to Section 5 above and Sections 7, 10, 11 and 12
below.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Potential Base Rent Credits.

 

(i)                                     Base Rent Excess.  Upon the Effective
Date, the 3-5-6 Base Rent set forth in the 3-5-6 Base Rent Schedule shall be
retroactively adjusted to commence as of the Start Date (i.e., September 1,
2015).  Month 1 in the 2-4-7 Base Rent Schedule above commences on the Start
Date, which will become effective on the Effective Date.  Prior to the Effective
Date Tenant shall pay Base Rent to Landlord for the entire Original Premises
under the terms of the existing Lease; however, to the extent such payments
cover month(s) (or partial month(s), as the case may be) following the Start
Date, the portion of such payments attributable to the 3-5-6 Floor Premises and
the 2-4-7 Floor Premises for such month(s) (or partial month(s), as the case may
be) will be in excess of the amounts required to be paid for such month(s) (or
partial month(s), as the case may be) with respect to the 3-5-6 Floor Premises
and 2-4-7 Floor Premises under this Amendment once the Effective Date occurs. 
Accordingly, upon the Effective Date, Landlord shall credit Tenant an amount
equal to such excess amount paid by Tenant with respect to the 3-5-6 Floor
Premises and 2-4-7 Floor Premises against Base Rent next coming due under the
Lease, as amended by this Amendment.  By way of example only, assuming that the
Effective Date occurs on December 1, 2015, then Tenant should already have paid
Landlord Base Rent for the 3-5-6 Floor Premises and the 2-4-7 Premises for
September, October and November 2015 of $561,224 per month ($3.10 times 181,040
RSF), for a total of $1,683,672, whereas the retroactively adjusted Base Rent
(as of the Start Date) for the 3-5-6 Floor Premises and the 2-4-7 Floor Premises
pursuant to this Amendment for such months would be $445,958.70 per month (per
the 3-5-6 Base Rent Schedule and the 2-4-7 Base Rent Schedule, plus $713.70
Basement Premises Base Rent), for a total of $1,337,876.10, entitling Tenant to
a credit against Base Rent next coming due of $345,795.90.

 

(ii)                                  Second Floor Premises Base Rent.  If
Tenant elects, pursuant to Section 9 below, to construct substantial Tenant
Improvements (as defined in the Work Letter described in Section 9 below) in the
Second Floor Premises and if (A) Tenant commences and diligently proceeds to
construct (or cause to be constructed) such Tenant Improvements within not less
than 50% of the RSF of the Second Floor Premises during the time that Tenant
continues to occupy and pay rent on the First Floor Premises, and (B) Tenant
surrenders the First Floor Premises to Landlord in accordance with Section 4(a),
above, then Landlord shall credit Tenant in an amount of up to three (3) months
of the Base Rent that Tenant has paid Landlord during such construction for that
portion (based on RSF) of the Second Floor Premises in which the Tenant
Improvements were constructed, which portion shall be determined based on the
approved working drawings for such Tenant Improvements.  The term “construction”
as used in the preceding sentence shall also include the period of time, not to
exceed 2 weeks, during which Tenant is installing its furniture, fixtures and
equipment in the portion of the Second Floor Premises in which Tenant has
completed Tenant Improvements pursuant hereto.  Any Base Rent credit to which
Tenant may become entitled under this Section 6(d)(ii) shall be applied against
Base Rent next coming due after the substantial completion of the Second Floor
Tenant Improvements.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Tenant’s Share; Base Years.

 

(i)                                     Tenant’s Share.  “Tenant’s Share” of
Operating Expenses and Tax Expenses under the Lease shall be and remain the
percentage determined by dividing the RSF of the Premises, as the same is
consituted from time to time (i.e., as the same is or may be reduced, expanded
or contracted from time to time pursuant to Sections 3, 4, 5, 7(b), 10, 11 and
12 of this Amendment) by the RSF of the Building.

 

(ii)                                  Base Year.  Section 1.12 of the Lease is
hereby modified to provide that from and after the first day of the calendar
month following the Effective Date (the “Direct Expenses Adjustment Date”): 
(A) the “Base Year” under the Lease for the First Floor Premises and the 2-4-7
Floor Premises shall be calendar year 2015, (B) the “Base Year” under the Lease
for the Third Floor Premises shall be calendar year 2016, and (C) the “Base
Year” under the Lease for the Fifth Floor Premises and Sixth Floor Premises
shall be calendar year 2009.  Notwithstanding the foregoing or anything in the
Lease to the contrary, in no event shall Tenant be obligated to pay Tenant’s
Share of Direct Expenses for the First Floor Premises or the 2-4-7 Floor
Premises for any period following the Direct Expenses Adjustment Date and prior
to the commencement of the 13th calendar month following the Direct Expenses
Adjustment Date, the Parties’ intent being that Tenant shall have 365 days
following the Direct Expenses Adjustment Date free of pass-throughs of Direct
Expenses for the First Floor Premises and the 2-4-7 Floor Premises.

 

(iii)                               Direct Expenses Prior to Direct Expenses
Adjustment Date.  Tenant shall remain obligated to pay Direct Expenses on the
entire Original Premises under the terms of the existing Lease for all periods
prior to the Direct Expenses Adjustment Date.  In consideration of Landlord’s
concessions regarding the Base Year and the First Floor Premises described in
Section 6(c)(ii) above, Landlord shall not be required to refund to Tenant any
portion of Tenant’s payment of Direct Expenses for the Premises or any portion
thereof applicable to time periods prior to the Direct Expenses Adjustment Date
even though a portion of such payment might otherwise be refundable due to the
provisions of Section 6(c)(ii) above.

 

(iv)                              Reconciliation Matters.  Notwithstanding
anything contained herein or in the Lease to the contrary, the rights and
obligations of the Parties set forth in the Lease with respect to the audit or
year-end reconciliation of Operating Expenses and Tax Expenses shall apply only
with respect to Operating Expenses and Tax Expenses paid or payable from and
after January 1, 2015, the intent of the Parties being that neither Party may
audit or seek payment or refund any Operating Expenses or Tax Expenses for time
periods prior to 2015.  Both Parties shall, however, retain their audit and
year-end reconciliation rights and obligations with respect to Operating
Expenses and Tax Expenses paid or payable under the Lease, as amended by this
Amendment (including, without limitation, the provisions of
Section 6(c)(iii) above), from and after January 1, 2015.

 

(f)                                   Statement of Adjustments.  Within thirty
(30) days after the Effective Date, Landlord shall provide to Tenant, for
Tenant’s review and approval in its reasonable discretion, a statement
calculating the rent credits due to Tenant pursuant to Sections 6(d) and
6(e)(ii) above, which statement shall be in sufficient detail so that Tenant can
confirm the calculations.

 

8

--------------------------------------------------------------------------------


 

7.                                      Multi-Tenanting of Building;
Measurement.

 

(a)                                 Multi-Tenanting.  Tenant acknowledges and
agrees that Landlord intends and shall have the right after the First Floor
Surrender Date to make alterations and modifications to the Building as Landlord
may deem advisable to make the Building suitable for multi-tenant leasing and
occupancy.  In connection therewith, from and after the First Floor Surrender
Date, Landlord shall have the right to formally convert certain portions of the
Building previously used or held for use exclusively by Tenant and/or its
subtenants that are generally considered building common areas in standard
multi-tenant office buildings (e.g., certain corridors, entrances, stairways and
stairwells, restrooms, elevators, loading areas and electrical rooms, first
floor entry corridors and first floor elevator lobby), into Building Common Area
for use by all of the tenants at the Building similar to other multi-tenant
buildings in the Project.  In connection therewith, the provisions of
Section 2.1 of the Lease shall, effective as of the First Floor Surrender Date,
be replaced with the following:

 

“2.1                         Grant of Tenancy; Common Areas.  Landlord leases
the Premises to Tenant and Tenant leases the Premises from Landlord, together
with the right in common with others to the use or benefit of the Common Areas
subject to the terms of this Lease with respect thereto.  “Common Areas” means
all areas, space, equipment, fixtures, facilities, service structures and
improvements now or hereafter located outside the Premises and within the
exterior boundary line of the Project provided or designated by Landlord from
time to time for the common or joint use, convenience or benefit of Landlord,
tenants, their employees, agents, servants, suppliers, customers and other
invitees; provided, however, that Tenant acknowledges that certain Common Areas
may be designated for the exclusive use of Landlord or its designees or one or
more particular tenants of the Project as long as such designation does not
materially, adversely affect Tenant’s use of the Premises for the Permitted Use
or Tenant’s ingress to or egress from the Project or the Premises or the Project
Parking Facilities serving the same.  The Building Common Areas shall generally
consist of the common lobbies, atriums, corridors, entrances, stairways and
stairwells, restrooms, elevators and, except on single tenant floors, elevator
foyers, loading, unloading and trash areas and other similar areas serving the
Building, and common walkways and driveways necessary for access to the
Building, and the subterranean automobile parking areas of the Building, if any,
designated from time to time by Landlord for use by Tenant and other tenants of
the Building.  The Project Common Areas shall generally consist of streets,
driveways, retaining walls, fences, curbs, sidewalks, walkways, above-ground
parking areas, including, without limitation, the Project parking structure (the
“Project Parking Structure”) and related above-ground parking facilities serving
the Building and/or Adjacent Buildings (collectively, the “Project Parking
Facilities”), and other areas within the Project available for use by or for the
benefit or convenience of Tenant and other tenants of the Project.  Landlord may
designate other land and improvements in which Landlord has an ownership or
easement interest outside the boundaries of and adjacent to the Project to be a
part of the Common Areas, provided that such other land and improvements have a
reasonable and functional relationship to the Project.  The manner in which the
Common Areas (including any additional land or improvements added to the Common
Areas pursuant to the immediately preceding sentence) are maintained and
operated shall be at the discretion of Landlord, provided that Landlord shall
maintain and operate the same (or cause the same to be maintained and operated)
in a commercially reasonable manner generally consistent with that of other
first-class, mid-rise and high-rise office buildings located in the John Wayne
Airport-South Coast Metro area of Orange County, California, which buildings are
comparable to the Building in terms of quality of construction, level of
services, amenities, age, size and appearance (the “Comparable Buildings”). 
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas, as
long as such changes do not materially, adversely affect Tenant’s use of the
Premises for the Permitted Use or Tenant’s ingress to or egress from the Project
or the Premises or the Project Parking Facilities serving the same.”

 

9

--------------------------------------------------------------------------------


 

(b)                                 Measurement.  The Parties acknowledge and
agree that the RSF for the Premises and each floor of the Premises and the
Building set forth in the Recitals above were determined in accordance with the
guidelines for such measurements specified in the American National Standard
Institute Publication ANSI Z65.1-1996 as adopted by the Building Owners and
Managers Association, as interpreted and applied by Stevenson Systems, an office
space measurement professional, and are agreed by Landlord and Tenant to be
reasonable, and shall not be subject to re-measurement or modification by either
Landlord or Tenant; provided, however, that (i) Tenant acknowledges and agrees
that upon Landlord’s conversion of portions of the first floor (that are not
currently included in Building Common Area) to Building Common Area for
reception purposes as provided in Section 19, the RSF of such converted portions
of the first floor shall be allocated to the First Floor Premises, the 2-4-7
Floor Premises and the 3-5-6 Floor Premises in accordance with the Measurement
Standard (as hereinafter defined) and the Base Rent, Tenant’s Share and the
Tenant Improvement Allowance (based on $25.00 per RSF) shall be adjusted
accordingly (on a prospective basis from and after the date Landlord provides
Tenant with the adjusted measurement from the Measurement Firm, as hereinafter
defined); and (ii) Stevenson Systems or another measurement firm selected by
Landlord and reasonably acceptable to Tenant (the “Measurement Firm”) shall
measure the remaining Premises within a reasonable time following Tenant’s
exercise of a Partial Renewal (if it includes a partial floor) under Section 10,
below and Tenant’s exercise of the Early Termination Option (if it includes a
partial floor) under Section 12, below, as well as any First Right Space leased
by Tenant (if it includes a partial floor) if requested by Tenant in accordance
with Section 11, below, in each case using the same measurement methodology as
for the original Premises (the “Measurement Standard”); Landlord will confirm
all such measurements in writing to Tenant and the same shall be binding upon
Tenant for all purposes under this Amendment; provided, however, that if Tenant
disagrees with such measurements under this Section 7(b) and notifies Landlord
of same within twenty (20) days after Landlord notifies Tenant of the
Measurement Firm’s applicable measurement, and if a dispute occurs regarding the
final accuracy of such measurement using the Measurement Standard that is not
resolved between Landlord and Tenant, using good faith efforts, within sixty
(60) days after Landlord’s receipt of Tenant’s disagreement notice, such dispute
will be resolved by arbitration pursuant to Section 27.28 of the Lease, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Following any RSF measurement adjustments
hereunder, Landlord shall prepare and deliver to Tenant an amendment to the
Lease to reflect changes in the Base Rent, Tenant’s Share and other appropriate
terms.  Tenant shall be entitled to review the amendment for compliance with
this Amendment and, if accurate, Tenant shall execute and return the amendment
to Landlord within 10 Business Days after receipt thereof.  In no event,
however, shall Tenant’s failure to execute such amendment affect the obligations
of Landlord and Tenant pursuant to this Section 7.  The provisions of this
Section 7(b) shall supersede and replace the provisions of Section 2.2 of the
Lease.

 

8.                                      Security Deposit.  Landlord and Tenant
acknowledge and agree that the Security Deposit being held by Landlord from
Tenant under the Lease is and shall be in the total amount of $250,000
(notwithstanding that the Lease references a $620,000 Security Deposit).  The
Security Deposit shall be held by Landlord, without liability for interest
(unless required by Law), as security for the performance of Tenant’s
obligations under the Lease, as amended by this Amendment.  The Security Deposit
is not an advance payment of Rent or a measure of Tenant’s liability for
damages.  Landlord may, from time to time, without prejudice to any other
remedy, use all or a portion of the Security Deposit to satisfy past due Rent or
to cure any uncured default by Tenant.  If Tenant leases

 

10

--------------------------------------------------------------------------------


 

additional space pursuant to the provisions of Section 11, below, the Security
Deposit shall be increased, unless the terms of the applicable First Right
Notice provide otherwise, by an amount equal to the monthly Base Rent applicable
to such additional space during the last full calendar month of the initial term
for such additional space, and Tenant shall provide such increased amount to
Landlord upon execution of the amendment or new lease for such additional
space.  If Landlord uses the Security Deposit, Tenant shall on demand restore
the Security Deposit to its original $250,000 amount (as the same may be
increased pursuant to this Amendment).  Landlord shall return any unapplied
portion of the Security Deposit to Tenant within 30 days after the later to
occur of:  (1) the date Tenant surrenders possession of the Premises to Landlord
in accordance with the Lease, as amended by this Amendment, or (2) the
Termination Date.  If Landlord transfers its interest in the Premises, Landlord
may assign the Security Deposit to the transferee and, following the assignment,
Landlord shall have no further liability for the return of the Security
Deposit.  Landlord shall not be required to keep the Security Deposit separate
from its other accounts.  Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, or any similar or successor Laws now or
hereinafter in effect which (i) establish the time frame by which Landlord must
refund collateral or security for performance of a tenant’s obligations under a
lease, and/or (ii) provide that Landlord may claim from collateral or security
for performance of a tenant’s obligations under a lease only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises.  In that regard, Tenant agrees that
Landlord may, in addition, claim those sums specified hereinabove and/or those
sums reasonably necessary to compensate Landlord for any loss or damage caused
by Tenant’s breach of the Lease or the acts or omission of Tenant or any
employee, agent, contractor or invitee of Tenant.  The provisions of this
Section 8 shall supersede and replace the provisions of Section 6 of the Lease.

 

9.                                      Tenant Improvements; Tenant Allowance. 
During the first twenty-four (24) months of the Extended Term, Tenant shall be
entitled to make tenant improvements to some or all of the 2-4-7 Floor Premises
in accordance with the provisions of the Work Letter attached hereto as
Exhibit A (the “Work Letter”).  Landlord will provide Tenant with an improvement
allowance (“Tenant Improvement Allowance”) of Two Million Six Hundred
Twenty-Nine Thousand Three Hundred Fifty Dollars ($2,629,350), which Tenant
Improvement Allowance will be disbursed in accordance with and subject to the
terms of the Work Letter; provided, however, that the first One Million One
Hundred Ninety-Five Thousand Dollars ($1,195,000) of the Tenant Improvement
Allowance shall be disbursed to Landlord upon the Effective Date in full
settlement of certain past due amounts owing from Tenant to Landlord under the
existing Lease (see Section 18, below).

 

10.                               Renewal Option.  Section 3.4 of the Lease is
hereby deleted.  Landlord hereby grants Tenant one (1) option (the “Renewal
Option”) to extend the Term as to the entire 2-4-7 Floor Premises (as it is then
constituted), or as to a minimum of two (2) full floors then comprising a part
of the 2-4-7 Floor Premises (a “Partial Renewal”), for a successive period of
five (5) years following the Extended Term (the “Renewal Term”), which Renewal
Option shall be exercisable only by written notice delivered by Tenant to
Landlord not less than 12 months and not more than 15 months prior to the
expiration of the initial Term, irrevocably exercising the Renewal Option for
the Renewal Term (“Tenant’s Renewal Notice”). If Tenant fails to timely and
properly exercise the Renewal Option as provided herein, the Renewal Option
shall automatically expire.

 

(a)                                 Partial Renewal Conditions.  Notwithstanding
the foregoing, if Tenant desires to exercise a Partial Renewal, the following
conditions and exceptions shall apply:  (i) Tenant’s

 

11

--------------------------------------------------------------------------------


 

Renewal Notice shall specify the two (2) full floors and any additional partial
floor then comprising a part of the 2-4-7 Floor Premises which are the subject
of the Partial Renewal (the “Partial Renewal Premises”); and (ii) if the Partial
Renewal Premises includes any partial floor (the “Partial Floor Space”), the
Partial Floor Space shall consist of an acceptably configured portion of space
containing not less than 10,000 RSF and not more than 20,000 RSF, subject to
final measurement determination as provided in Section 7(b), above.  As used
herein, “acceptably configured” shall mean that the Partial Floor Space (1) must
be horizontally contiguous, (2) must not render any of the remaining space on
the floor inaccessible from a normally configured public corridor, (3) must be
reasonably susceptible (and must not render any of the remaining space on the
floor or elsewhere in the Building not reasonably susceptible) of being built
out, leased, occupied and accessed by general office users in conformance with
applicable Law (including, without limitation, fire, life-safety and access
codes) without material alteration to the Base, Shell or Core of the Building
and without costs materially in excess of the costs associated with standard
general office improvements, and (4) is consistent with Landlord’s planned
construction, installation, modification or use of the Building Common Areas. 
If a dispute occurs regarding the location and configuration of the Partial
Floor Space that is not resolved between Landlord and Tenant, using good faith
efforts, within a reasonable time after Landlord’s design plan for the ground
floor of the Building, such dispute will be resolved pursuant to the Dispute
Resolution Procedure set forth in Section 27.21, with space planners having at
least 10 years’ experience designing space for leases in Class A office
buildings in Orange County, California, serving as Officials, subject to the
criteria set forth herein.  In addition, Tenant shall be be responsible, at its
expense, for demising the Partial Floor Space, as well as constructing any
multi-tenant corridors reasonably required by Landlord in connection therewith
(collectively, the “Demising Work”), which work shall be performed in accordance
with Section 10.3 of the Lease.  Landlord may, at its option, elect to perform
some or all of the Demising Work itself, in which event Tenant shall reimburse
Landlord for the actual cost incurred by Landlord in connection with the design
and performance of the Demising Work performed by Landlord, plus an
administrative fee of 5% of such cost (such reimbursement to be made within 30
days after Landlord’s documented statement or invoice therefor).  Landlord shall
be entitled to enter upon the Partial Renewal Premises during or after business
hours, as Landlord may elect, to perform such Demising Work.  Tenant
acknowledges that portions of the Partial Renewal Premises will be interfered
with during such Demising Work and that such work may result in objectionable
levels of noise, dust, obstruction of internal corridors, etc., and Tenant
waives all claims against Landlord (and shall not be entitled to any abatement
of rent) as a result thereof.  If Tenant exercises a Partial Renewal in
accordance with the terms hereof, the term “2-4-7 Floor Premises”, as
hereinafter used in this Section 10, and the term “Premises” or “2-4-7 Floor
Premises” as used in this Amendment or the Lease from and after the commencement
of the Renewal Term, shall be deemed to refer to only the Partial Renewal
Premises unless the context clearly requires otherwise.

 

(b)                                 Renewal Rent Determination.  If Tenant
timely delivers Tenant’s Renewal Notice, then by the date that is 6 months prior
to the expiration of the Term, Landlord shall advise Tenant of Landlord’s
determination of the Fair Market Rental Rate (hereinafter defined) for the 2-4-7
Floor Premises for the Renewal Term (“Landlord’s Rent Determination”).  Tenant,
within 30 days after the date on which Landlord advises Tenant of Landlord’s
Rent Determination, shall either (i) give Landlord final binding written notice
(“Binding Notice”) of Tenant’s acceptance of Landlord’s Rent Determination, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”) accompanied by Tenant’s
determination of the Fair Market Rental Rate (“Tenant’s Rent Determination”). 
If Tenant fails to provide Landlord

 

12

--------------------------------------------------------------------------------


 

with either a Binding Notice or a Rejection Notice accompanied by Tenant’s Rent
Determination within such 30-day period, the Renewal Option shall be null and
void and of no further force and effect.  If Tenant provides Landlord with a
Binding Notice, Landlord and Tenant shall enter into the Renewal Amendment upon
the terms and conditions set forth herein.  If Tenant provides Landlord with a
Rejection Notice and Tenant’s Rent Determination, Landlord and Tenant shall work
together in good faith to agree upon the Fair Market Rental Rate for the 2-4-7
Floor Premises during the Renewal Term.  Upon agreement, Tenant shall provide
Landlord with a Binding Notice and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions hereof. 
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Fair Market Rental Rate for the 2-4-7 Floor Premises within 20 Business Days
after the date on which Tenant provides Landlord with a Rejection Notice and
Tenant’s Rent Determination (the “Outside Agreement Date”), the parties shall
follow the procedure, and the rent for the Renewal Term (the “Renewal Rent”)
shall be determined as set forth in Section 10(c).

 

(c)                                  Appraisal Process.  If Landlord and Tenant
fail to reach agreement on the Renewal Rent by the Outside Agreement Date, then
each party shall make a separate determination of the Renewal Rent (the
“Arbitration Determinations”) within five (5) Business Days after the Outside
Agreement Date, and such determinations (which need not be identical to the
determinations described in Section 10(b), but which shall reflect the matters
described in Section 10(d)) shall be submitted to arbitration in accordance with
the following:

 

(i)                                     Landlord and Tenant shall each appoint
one arbitrator who shall be a real estate appraiser who is a current member of
the American Institute of Real Estate Appraisers, with at least 10 years of
experience (and who shall have been active over the five (5) year period ending
on the date of such appointment) appraising office space comparable to the 2-4-7
Floor Premises in the John Wayne Airport-South Coast Metro of California
(“Market Area”).  The determination of the arbitrators shall be limited solely
to the issue of whether Landlord’s or Tenant’s submitted Renewal Rent, as the
case may be, is the closest to the actual Fair Market Rental Rate, as determined
by the arbitrators, taking into account the requirements of Section 10(d).  Each
party shall appoint an arbitrator meeting the foregoing requirements and shall
notify the other party in writing of the name and contact information of their
selected arbitrator within 15 days after the Outside Agreement Date.  Landlord
and Tenant may consult with their selected arbitrators prior to appointment. 
The arbitrators so selected by Landlord and Tenant shall be deemed “Party
Arbitrators.”

 

(ii)                                  The two (2) Party Arbitrators so appointed
shall be specifically required pursuant to their respective engagement letters
to agree upon and appoint a third arbitrator (“Neutral Arbitrator”) within 10
Business Days of the date of the appointment of the last appointed Party
Arbitrator who shall be qualified under the same criteria set forth hereinabove
for qualification of the two Party Arbitrators except that neither the Landlord
or Tenant or either Party Arbitrator may, directly or indirectly, consult with
the Neutral Arbitrator prior or subsequent to his or her appearance.  The
Neutral Arbitrator shall be retained via an engagement letter jointly prepared
by Landlord’s counsel and Tenant’s counsel.

 

(iii)                               Landlord and Tenant may, but shall not be
obligated to, submit a written argument/brief supporting his or her Renewal Rent
determination to the Neutral Arbitrator within 10 Business Days of the
appointment of the Neutral Arbitrator.  The Neutral Arbitrator shall at the end
of such 10 Business Day period distribute any such argument/brief to the Party

 

13

--------------------------------------------------------------------------------


 

Arbitrators.  Within 5 Business Days thereafter, Landlord and Tenant may, but
shall not be obligated to, submit a written reply brief of not more than two
(2) letter size pages.  No other written argument shall be permitted.  No oral
argument shall be permitted except by the Party Arbitrators and any such oral
argument shall occur only if requested by the Neutral Arbitrator in its sole
discretion.  Any communication regarding the Renewal Rent between the Neutral
Arbitrator and either of the Party Arbitrators shall only occur in the presence
of all three (3) arbitrators.  Any communication regarding the Renewal Rent
between the Neutral Arbitrator and either of Landlord or Tenant (or their
respective counsel) shall only occur in the presence of both Landlord and Tenant
(or their respective counsel).  The three (3) arbitrators shall within 30
Business Days of the appointment of the Neutral Arbitrator reach a decision, by
majority vote, as to whether the parties shall use Landlord’s or Tenant’s
submitted Renewal Rent, and the Neutral Arbitrator shall notify Landlord and
Tenant thereof.  Whichever Renewal Rent is selected by a majority of the
arbitrators shall become the then Renewal Rent.

 

(iv)                              The decision of the majority of the three
(3) arbitrators shall be binding upon Landlord and Tenant.

 

(v)                                 If any party fails to notify the other party
in writing of the name and contact information of their selected Party
Arbitrator within 15 Business Days after the Outside Agreement Date, then the
Party Arbitrator appointed by the other party shall solely decide whether the
parties shall use Landlord’s or Tenant’s submitted Renewal Rent, and such
decision shall be binding on the parties.

 

(vi)                              If the two (2) Party Arbitrators fail to agree
upon and appoint the Neutral Arbitrator, then either party may petition the
presiding judge of the Superior Court of Orange County, California to appoint
such Neutral Arbitrator subject to the criteria in Section 10(b) of this
Amendment, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Neutral Arbitrator, subject
to the criteria in Section 10(b).

 

(vii)                           Each party shall bear the costs of its own Party
Arbitrator, and the cost of the Neutral Arbitrator and the arbitration shall be
paid by Landlord and Tenant equally.

 

(d)                                 Fair Market Rental Rate. The “Fair Market
Rental Rate” shall be equal to the Base Rent (on a rentable square foot basis),
including escalations, extrapolated to the commencement of the applicable
Renewal Term, that willing third party tenants would pay, and willing landlords
of comparable Class “A” quality office buildings would accept from such third
party tenants, in a lease of non-sublease, non-equity, non-expansion (unless the
rent for such expansion space was determined in accordance with a comparable
definition of Fair Market Rental Rate, if such determination is reasonably
available to the Parties) office space comparable in size, location and quality
to the 2-4-7 Floor Premises (taking into account the quality and layout of
existing tenant improvements in the 2-4-7 Floor Premises), for a similar lease
term, in an arms-length transaction, which comparable space is located in the
Project or in Comparable Buildings in comparable projects in the Market Area
(“Comparable Transactions”), in either case taking into consideration the
differences in project amenities, parking rates (with the cost of any such
parking being included as a factor in determining the Fair Market Rental Rate),
operating expense protections and type of lease, as well as the following
concessions: (a) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space, (b)

 

14

--------------------------------------------------------------------------------


 

tenant improvements or allowances provided or to be provided for such comparable
space, taking into account and, as applicable, adjusting for the fact that the
2-4-7 Floor Premises will be “second generation” space at that time, and (c) all
other monetary concessions, if any, being granted such tenants in Comparable
Transactions.  The Fair Market Rental Rate shall in all events, provide for a
new “Base Year,” which shall be the calendar year in which the Renewal Term
commences (or if the Renewal Term commences at a time when there are less than 6
months remaining in the calendar year, the calendar year following the calendar
year in which the Renewal Term commences); provided, however, that in any event
the new Base Year shall be factored into the determination of the Fair Market
Rental Rate.  If in determining the Fair Market Rental Rate for an Renewal Term,
Tenant is deemed to be entitled to a dollar allowance for the refurbishment of
the 2-4-7 Floor Premises (the “Renewal Term Allowance”), Landlord may, at
Landlord’s sole option, elect any or a portion of the following:  (A) to grant
some or all of the Renewal Term Allowance to Tenant as a lump sum payment to
Tenant, and/or (B) in lieu of making a lump sum payment (or portion thereof) to
Tenant, to reduce the rental rate component of the Fair Market Rental Rate to be
an effective rental rate which takes into consideration that Tenant will not
receive a payment of such Renewal Term Allowance, or portion thereof (in which
case the Renewal Term Allowance, or portion thereof, evidenced in the effective
rental rate shall not be paid to Tenant).  If Landlord elects option (B), then
in determining the effective rental rate, the parties shall, in recognition that
the Renewal Term Allowance is thereby being funded up front by Tenant and
“repaid” by Landlord on a monthly basis (in the form of lower monthly Base Rent
over the remainder of the Renewal Term), factor in an interest component (on an
amortizing basis) on the Renewal Term Allowance, or portion thereof, equal to
the annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical
Release Publication H.15, published on the first Tuesday of each calendar month
(or such other comparable index as Landlord and Tenant shall reasonably agree
upon if such rate ceases to be published) (the “Prime Rate”).

 

(e)                                  Terms and Conditions.  Other than the
Renewal Rent, the terms and conditions of the Lease, as amended by this
Amendment, during the Renewal Term shall be on the same terms, covenants and
conditions as provided for in the Lease, as amended by this Amendment, during
the Extended Term, except that Tenant shall have no additional options to extend
or renew the Term beyond the Renewal Term, Tenant shall not be entitled to any
moving allowance, rent abatement or any other rental concessions granted during
the initial Term, Tenant shall not be entitled to any tenant improvement
allowance except to the extent that a refurbishment allowance is granted as a
component of the Fair Market Rental Rate as described above, and the Work Letter
shall not apply.  If a refurbishment allowance is granted as a component of the
Fair Market Rental Rate, Tenant’s refurbishment shall comply with the terms of
Section 10.3 of the Lease and Landlord shall be obligated, subject to the last
sentence of Section 10(d), to disburse such refurbishment allowance in
accordance with Landlord’s commercially reasonable disbursement procedures as
Tenant completes such work.

 

(f)                                   Renewal Amendment.  If Tenant is entitled
to and properly exercises the Renewal Option, Landlord shall prepare and deliver
to Tenant an amendment (the “Renewal Amendment”) to reflect changes in the Base
Rent, Base Year, Term, Termination Date, and other appropriate terms.  The
Renewal Amendment shall be sent to Tenant within 10 Business Days after receipt
of the Binding Notice (or, as applicable, within 10 Business Days after
determination of the Renewal Rent pursuant to Section 10(c).  Tenant shall be
entitled to review the Renewal Amendment for compliance with this Amendment.  If
accurate, Tenant shall execute and return the Renewal Amendment to Landlord
within 10 Business Days after receipt thereof.  In no event, however, shall

 

15

--------------------------------------------------------------------------------


 

Tenant’s failure to execute the Renewal Amendment affect the obligations of
Tenant under this Section 10.

 

(g)                                  Rights Personal.  The rights contained in
this Section 10 shall be personal to the original Tenant executing this
Amendment and any Tenant Affiliate or Successor (defined in Section 12.7 of the
Lease) (collectively, “Original Tenant”), and may only be exercised by Original
Tenant (and not any other assignee, sublessee or other transferee of Original
Tenant’s interest in the Lease, as amended by this Amendment) and only if
Original Tenant occupies at least 75% of the entire 2-4-7 Floor Premises at the
time of Tenant’s Renewal Notice and, at Landlord’s option, at the commencement
of the Renewal Term.  At Landlord’s option, Tenant shall not have the right to
exercise the Renewal Option or extend the Term, as provided in this Section 10,
if, as of the date of the attempted exercise of the Renewal Option, or as of the
commencement date of the Renewal Term, Tenant is in Default under the Lease, as
amended by this Amendment.

 

11.                               Right of First Offer to Lease.

 

(a)                                 General.  Section 3.7 of the Lease is hereby
deleted.  Subject to the other terms of this Section 11, Landlord shall not
during the initial Extended Term, while Original Tenant is occupying at least
75% of the RSF of the 2-4-7 Floor Premises pursuant to this Amendment, lease to
another tenant any portion of the rentable space located in the Building that
has become Available (as defined below) (as applicable, the “First Right Space”)
without first offering Tenant the right (the “First Right”) to lease such
Available First Right Space as set forth in this Section 11.  First Right Space
shall be deemed to be “Available” when Landlord commences negotiations, as
evidenced by the receipt by or submittal from Landlord of a draft letter of
intent, term sheet, proposal or specifically prepared and tailored lease
document that Landlord is willing to accept, with a prospective tenant for such
First Right Space (a “Prospect”, which for purposes hereof shall include at
Landlord’s option the principals and any major constituent of, as well as any
parent, subsidiary, affiliate or successor of, the particular prospective
tenant) other than a tenant (or its assignee) under any lease of the applicable
First Right Space existing as of the date of this Amendment (an “Existing
Lease”) or a tenant under an Intervening Lease (as defined in Section 11(c)) of
the applicable First Right Space, including any renewal or reletting of any such
space to any such tenant (or to its assignee), whether or not such renewal or
reletting is pursuant to an express written provision in such Existing Lease or
Intervening Lease, and regardless of whether any such renewal or reletting is
consummated pursuant to a lease amendment or a new lease.  In addition, Tenant’s
rights under this Section 11, as to any First Right Space, shall be subordinate
to the rights, existing as of Effective Date, of tenants that have entered into
leases of space in the Building or Project prior to the Effective Date (whether
or not the commencement date of such leases are prior to or after the Effective
Date), or granted after the date of this Amendment to a tenant or tenants
leasing (i) if such tenant(s) are located in the Building, more square footage
than Tenant is then leasing in the Building, or (ii) if such tenant(s) are
located in other Project Buildings, more square footage than Tenant is then
leasing in the Project, to the applicable First Right Space (whether pursuant to
rights of first offer, expansion options, must take requirements, or otherwise)
(collectively, the “Superior Right Holders”).

 

(b)                                 First Right Notice.  Consistent with
Section 11(a), when Landlord has a Prospect for Available First Right Space as
set forth above and prior to leasing such Available First Right Space during the
initial Extended Term (while Original Tenant is occupying at least 75% of the
2-4-7 Floor Premises pursuant to this Amendment) to any party other than a
Superior Right Holder or to a tenant (or its assignee) under an Existing Lease
or an Intervening Lease, Landlord

 

16

--------------------------------------------------------------------------------


 

shall send Tenant a written notice (the “First Right Notice”) describing the
Available First Right Space (and, at Landlord’s election but not obligation,
describing configurations in which Landlord is willing to lease portions of such
Available First Right Space) and all of the material economic terms under which
Landlord is prepared to lease such space to such Prospect, including the rental
rate, parking charges, additional rent (including the applicable “Base Year” for
the space in question), any tenant improvement allowance, the anticipated date
of availability, the approximate rentable square footage (subject to final
determination in accordance with Section 11(d)(v)), and the term for the
applicable space (collectively, the “First Right Economic Terms”); if the term
included in the First Right Economic Terms is not coterminous with the Term of
this Amendment, and if at least five (5) years remains in the then current Term
of this Amendment, such term shall be adjusted, subject to Section 11(d)(iii)),
to be coterminous with the Term of this Amendment, and Landlord will be entitled
to reasonably modify the First Right Economic Terms to equitably account for
such adjustment in the term for the applicable space being made coterminous with
the Term of this Amendment.

 

(c)                                  Procedure for Exercise.  If Tenant wishes
to exercise Tenant’s First Right with respect to the First Right Space described
in the First Right Notice (or any designated configuration thereof described in
the First Right Notice), then within 10 Business Days of delivery of the First
Right Notice to Tenant, Tenant shall deliver notice (the “First Right Exercise
Notice”) to Landlord of Tenant’s election to exercise its First Right with
respect to the entire First Right Space described in the First Right Notice (or
any designated configuration thereof described in the First Right Notice) on the
First Right Economic Terms and this Section 11.  If Tenant does not deliver the
First Right Exercise Notice to Landlord within the 10 Business Day notice period
described above, then Landlord shall be free (subject to the later provisions of
this Section 11(c)) at any time and from time to time thereafter to lease any or
all of the space described in the First Right Notice to the Prospect on economic
terms that are not materially more favorable to the Prospect than those set
forth in the First Right Notice, within a period of 150 days commencing upon the
expiration of the applicable period described above (any lease of such space to
a such Prospect executed within such time period shall be referred to herein as
an “Intervening Lease”).  As used herein, the economic terms shall be deemed
“materially more favorable” to the tenant if the net effective rental rate is
less than 93% of the net effective rental rate proposed by Landlord in the First
Right Notice.  In determining the net effective rental rate for purposes of the
foregoing sentence, the base rent, allowances, rent increases, parking charges,
concessions, Landlord construction obligations and rent commencement date shall
be factored in, with equitable adjustments by Landlord to account for any
differing lengths of term.  If Landlord fails to lease the First Right Space to
the Prospect within such 150-day period as provided above, or if Landlord
intends to lease the First Right Space to the Prospect during such 150-day
period on economic terms materially more favorable to the Prospect, then the
provisions of this Section 11 shall again apply with respect to a proposed lease
by Landlord to a third party of the First Right Space (when and if all or a
portion of such First Right Space again becomes Available); provided, however,
that Tenant shall respond to a First Right Notice with respect to a proposed
lease on materially more favorable terms within 5 Business Days and the terms
upon which Tenant accepts or rejects such First Right Space shall be the more
favorable terms proposed (but with a pro-rata reduction, as equitably determined
by Landlord, in any tenant improvement allowance and other concessions based on
the remaining term of this Amendment).  Notwithstanding anything to the contrary
contained herein, Tenant must elect to exercise its First Right, if at all, with
respect to all of the First Right Space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease a portion thereof (except
that, with respect to First Right Space set forth in an First Right Notice,
Tenant may elect to lease less than all of the First

 

17

--------------------------------------------------------------------------------


 

Right Space, provided that Tenant may not elect to lease less than all of a
particular leasable configuration of such space as designated, if any, by
Landlord in the First Right Notice).  If Landlord has designated configurations
with respect to the First Right Space, and if Tenant elects to exercise its
First Right on a designated configuration only, as opposed to the entire First
Right Space set forth in the First Right Notice, then Landlord shall be free
(subject to the later provisions hereof) at any time and from time to time
thereafter to lease any or all of the remaining space described in the First
Right Notice to the Prospect and Tenant’s First Right shall terminate with
respect to the remaining First Right Space described in the First Right Notice
until such time as such First Right Space once again become Available. 
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its First Right, if at all, with respect to all, and not a portion, of
the First Right Space (or designated configurations, if any) offered by Landlord
to Tenant at any particular time; provided, however, that if (and only if)
Tenant shall during the 10 Business Day notice period described above deliver to
Landlord a notice (the “Desired Portion Offer Notice”) specifying that Tenant
does not desire to lease the First Right Space (or any designated configuration)
described in the First Right Notice, but offering instead to lease a specific
portion (the “Desired Portion”) of the First Right Space (or any designated
configuration) described in the First Right Notice and describing such Desired
Portion with particularity, then Landlord may elect, at its option, to accept
Tenant’s offer to lease the Desired Portion by notice to Tenant (the “Desired
Portion Acceptance Notice”) within 10 Business Days after receipt of the Desired
Portion Offer Notice (in which case, Landlord shall be deemed to have offered
the Desired Portion as a designated configuration as part of its First Right
Notice, and Tenant shall be deemed to have timely elected to exercise its First
Right on only such designated configuration).  If Landlord does not timely
deliver the Desired Portion Acceptance Notice, Landlord shall be deemed to have
rejected Tenant’s offer to lease the Desired Portion; in such case, however, if
Landlord shall thereafter decide to offer to enter into an Intervening Lease
with the Prospect or any third party of space consisting essentially of just the
Desired Portion (as opposed to an Intervening Lease of part of the Desired
Portion or an Intervening Lease of space in which the Desired Portion is a
part), Landlord shall re-offer the Desired Portion to Tenant in accordance with
the terms of this Section 11 (and Tenant shall deliver the First Right Exercise
Notice, if at all, in response to any such re-offer of the Desired Portion by
Landlord within 10 Business Days).

 

(d)                                 Terms and Conditions Applicable to First
Right Space.  If Tenant timely exercises its First Right with respect to
Available First Right Space as provided above, then, except to the extent that
the terms of the First Right Notice provide otherwise, beginning on the date
that the applicable First Right Space is delivered to Tenant and continuing for
the balance of the Term (including any renewals thereof), Tenant’s lease of the
First Right Space shall be on the same terms and conditions as affect the
original 2-4-7 Floor Premises from time to time (subject to Section 11(e)),
except that:

 

(i)                                     Tenant shall take the First Right Space
in its “as is” condition (except that Landlord shall perform any work described
as a Landlord obligation in the First Right Notice) and the construction of
improvements in the First Right Space shall be performed at Tenant’s cost in
compliance with the terms of Section 9.4 of the Lease, and Landlord shall
provide a tenant improvement allowance for such improvements only to the extent
the same is required under Section 11(b) and 11(c) as such work is performed and
completed, and the Work Letter shall not apply;

 

(ii)                                  Tenant shall commence payment of the First
Right Rent (which shall be determined as set forth in Section 11(c)) for the
applicable First Right Space, and the term of the

 

18

--------------------------------------------------------------------------------


 

applicable First Right Space shall commence, upon the date (the “First Right
Commencement Date”) which is the earlier to occur of (i) the date Tenant
commences to conduct business in any portion of such First Right Space, and
(ii) the date which is the later of (a) 90 days after the date Landlord delivers
such First Right Space to Tenant in the condition required hereunder and (b) the
commencement date set forth in the First Right Notice;

 

(iii)                               Tenant’s lease of the applicable First Right
Space shall terminate conterminously with the expiration or earlier termination
of this Amendment, as same may be renewed pursuant to Section 10, above;
provided, however, that in no event shall the term of Tenant’s lease of the
First Right Space be less than 3 years; therefore, if Tenant leases First Right
Space at any time during the last 3 years of the then existing Extended Term and
thereafter fails to renew the Term as provided in Section 10, above, then
Tenant’s lease of such First Right Space will extend beyond the expiration of
Tenant’s lease of the remainder of the 2-4-7 Floor Premises to the extent the
term for the applicable First Right Space specified in the First Right Notice
extends beyond the then existing Term of this Amendment, and Tenant shall remain
liable for all of its obligations under this Amendment with respect to such
First Right Space for such extended period;

 

(iv)                              The same ratio of Parking Passes with respect
to the applicable First Right Space shall apply as is set forth in Section 13,
below, for the initial 2-4-7 Floor Premises and at the same rates as set forth
herein with respect to the initial 2-4-7 Floor Premises, and Tenant’s right to
convert unreserved Parking Passes for the First Right Space to reserved in the
Project Parking Facilities shall be proportionate to Tenant’s conversion right
set forth in this Amendment with respect to the Parking Passes for the initial
2-4-7 Floor Premises; and

 

(v)                                 At Tenant’s request (and at Tenant’s sole
cost and expense), within 180 days after the First Right Commencement Date,
Landlord shall cause the Measurement Firm to determine and notify in writing to
Landlord and Tenant the RSF of the applicable First Right Space in accordance
with Section 7(b) above (and any payments due to Landlord from Tenant, or Tenant
to Landlord, based on the square footage of the First Right Space shall be
retroactively and prospectively increased or decreased as applicable in
accordance with such determination), which determination shall be conclusive
unless within 10 Business Days after receipt of such notice Tenant reasonably
and in good faith disagrees (by written notice to Landlord) with the Measurement
Firm’s determinations under this Section 11, in which event the disagreement
shall be resolved pursuant to the procedure described in Section 27.28 of the
Lease.

 

(e)                                  New Lease or Lease Amendment.  If Tenant
timely exercises its First Right as set forth herein, Tenant shall within 20
Business Days after receipt from Landlord execute either an amendment to this
Amendment or a new lease for such First Right Space, upon the terms and
conditions as set forth in the First Right Notice and this Section 11, and
otherwise on substantially the same terms and conditions as this Amendment. 
Tenant shall be entitled to review such amendment or new lease for compliance
with this Section 11.  In no event, however, shall Tenant’s failure to execute
the amendment or the new lease affect the obligations of Tenant with respect to
such First Right Space as described in this Section 11.

 

(f)                                   Rights Personal.  The rights contained in
this Section 11 shall be personal to Original Tenant.  At Landlord’s option,
Tenant shall not have the right to lease the applicable First Right Space, as
provided in this Section 11, if, as of the date of the attempted exercise of the
First Right by Tenant, Tenant is in Default under the Lease, as amended by this
Amendment.

 

19

--------------------------------------------------------------------------------


 

12.                               Early Termination Option.

 

(a)                                 General.  Section 3.5 of the Lease is hereby
deleted.  Landlord hereby grants the Original Tenant a one-time option to
terminate and cancel the Lease (the “Termination Option”) as to not more than
one (1) full floor of the 2-4-7 Floor Premises as it is then constituted,
effective as of the last day of the 60th full calendar month following the
Commencement Date (the “Early Termination Date”), by delivering to Landlord, on
or before that date which is at least twelve (12) full calendar months
immediately prior to the Early Termination Date, written notice of Tenant’s
exercise of its Termination Option (the “Early Termination Notice”).  If Tenant
exercises the Termination Option, the Early Termination Notice shall specify the
portion of the the 2-4-7 Floor Premises being terminated (the “Termination
Portion”).  If the Termination Portion is less than a full floor, the remaining
portion of the 2-4-7 Floor Premises on that floor must be “acceptably
configured” (as defined in Section 10(a), above), and shall be subject to final
measurement determination as provided in Section 7(b), above.  If a dispute
occurs regarding the location and configuration of the Termination Portion or
the remaining portion of the 2-4-7 Floor Premises on that floor that is not
resolved between Landlord and Tenant, using good faith efforts, within a
reasonable time after Landlord’s design plan for the ground floor of the
Building, such dispute will be resolved pursuant to the Dispute Resolution
Procedure set forth in Section 27.21, with space planners having at least 10
years experience designing space for leases in Class A office buildings in
Orange County, California, serving as Officials, subject to the criteria set
forth herein.

 

(b)                                 Termination Consideration.  As a condition
to the effectiveness of Tenant’s exercise of its Termination Option, and in
addition to Tenant’s obligation to satisfy all monetary and non-monetary
obligations arising under the Lease, as amended by this Amendment, through the
Early Termination Date, on or before the date that is thirty (30) days after
delivering the Early Termination Notice, Tenant must pay to Landlord in
immediately available funds, an amount (the “Termination Consideration”) equal
to the total unamortized portion (i.e., remaining unamortized as of the Early
Termination Date), amortized over the Amortization Period as hereinafter
described, of (i) the brokerage commissions and the Tenant Improvement Allowance
granted or incurred by Landlord in connection with this Amendment (as well as
any brokerage commissions, tenant allowance and other monetary concessions
granted or incurred by Landlord in connection with any First Right Space or
other space added to the 2-4-7 Floor Premises pursuant to this Amendment or
otherwise), in each case allocated (on an RSF basis) to the Termination Portion
as to which the Lease is being terminated, and (ii) an amount equal to three
(3) times the monthly Base Rent and Direct Expenses payable for the Termination
Portion for the month immediately prior to the Termination Date.  For purposes
of the foregoing, the amortization of the various items described above shall be
a monthly amortization, utilizing a 7% annual interest rate factor, commencing
in the first full calendar month in which an actual Base Rent payment is due
with respect to the Termination Portion and continuing through the New
Termination Date (the “Amortization Period”).

 

(c)                                  Calculation.  At Tenant’s request prior to
the Early Termination Notice (which request shall describe the Termination
Portion), Landlord shall notify Tenant of the total amount of the Termination
Consideration (showing the above calculations in reasonable detail) applicable
to the Termination Portion (to the extent that the Amortization Period as to the
Termination Portion is then known).

 

(d)                                 Termination Restoration Obligations.  If
Tenant exercises its right to terminate as to less than a full floor as provided
hereinabove, Tenant shall be be responsible, at its expense, for demising the
remaining portion of the 2-4-7 Floor Premises on such floor, as well as
constructing any multi-tenant corridors reasonably required by Landlord in
connection therewith

 

20

--------------------------------------------------------------------------------


 

(collectively, the “Termination Demising Work”), which work shall be performed
in accordance with Section 10.3 of the Lease.  Landlord may, at its option,
elect to perform some or all of the Termination Demising Work itself, in which
event Tenant shall reimburse Landlord for the actual cost reasonably incurred by
Landlord (the major subtrades for which shall be competively bid) in connection
with the design and performance of the Termination Demising Work performed by
Landlord, plus an administrative fee of 5% of such cost (such reimbursement to
be made within 30 days after Landlord’s documented statement or invoice
therefor).  Landlord shall be entitled to enter upon the 2-4-7 Floor Premises
during or after business hours, as Landlord may elect, to perform the
Termination Demising Work.  Tenant acknowledges that portions of the 2-4-7 Floor
Premises will be interfered with during the Termination Demising Work and that
such work may result in objectionable levels of noise, dust, obstruction of
internal corridors, etc., and Tenant waives all claims against Landlord (and
shall not be entitled to any abatement of rent) as a result thereof.  If Tenant
exercises its Termination Option in accordance with the terms hereof, the term
“Premises” or “2-4-7 Floor Premises” as used in this Amendment or the Lease,
from and after the Termination Date, shall be deemed to refer to the 2-4-7 Floor
Premises, as it is then constituted, and shall not include the Termination
Portion unless the context clearly requires otherwise.

 

(e)                                  Voiding or Delay of Termination.  If Tenant
properly and timely exercises the Termination Option, then the Lease, as amended
by this Amendment (except as provided hereinbelow) will terminate as to the
Termination Portion as of midnight, Pacific Time, on the Early Termination Date
and Tenant shall surrender the Termination Portion in the condition required by
the Lease and this Amendment on the Early Termination Date; provided, however,
that at Landlord’s election the Termination Option shall be and become null and
void (except as to any First Right Space that has a different Early Termination
Date as provided below) if Tenant fails to properly and timely deliver the
Termination Consideration to Landlord or a Default occurs either prior to or
following Tenant’s exercise of the Termination Option, or if any part of the
Termination Portion has been sublet for a term extending past the Early
Termination Date (unless by its terms such sublease will terminate on or before
the Early Termination Date).

 

(f)                                   Additional Terms.  Tenant shall, within 10
Business Days after Landlord’s request, execute an amendment to this Amendment
reflecting the termination of the Lease as to the Termination Portion in
accordance herewith.  Tenant shall be entitled to review such amendment for
compliance with this Amendment.  No termination shall limit any of Tenant’s
unperformed obligations under the Lease as of the Early Termination Date or any
indemnity or other obligations that survive Lease termination as provided
elsewhere in this Amendment.  Notwithstanding the the foregoing provisions of
this Section 12, Tenant acknowledges and agrees that in the event it exercises
its right to lease First Right Space within the 36-month period immediately
preceding the Early Termination Date, then the Termination Option granted herein
shall automatically expire.  The Termination Option granted herein shall also
automatically terminate upon the failure by Tenant to timely deliver the
Termination Notice.

 

(g)                                  Rights Personal.  The rights contained in
this Section 12 shall be personal to Original Tenant, and may only be exercised
by Original Tenant (and not by any other assignee, sublessee or other transferee
of Tenant’s interest in the Lease, as amended by this Amendment).  As of the
date Tenant provides Landlord with an Early Termination Notice, any unexercised
rights or options of Tenant to renew the Term of the Lease as to the Termination
Portion or to expand the 2-4-7 Floor Premises pursuant to Section 11 or
otherwise, shall immediately be deemed terminated and no longer available or of
any further force or effect.

 

21

--------------------------------------------------------------------------------


 

13.                               Parking.  Until the Effective Date, Tenant
shall be entitled to rent Parking Passes in accordance with the terms of the
original Lease.  From and after the Effective Date, Section 1.20 and Section 24
of the Lease shall be deleted and (A) Tenant shall be entitled to rent 4.5
“Parking Passes” per every 1,000 RSF of (i) the 2-4-7 Floor Premises (exclusive
of the Basement Premises), and (ii) until the First Floor Surrender Date, the
First Floor Premises, which Parking Passes are more particularly defined in, and
shall be allocated and paid for as set forth in, the Parking Agreement attached
as Exhibit B to this Amendment, and (B) until the 3-5-6 Surrender Date, Tenant
shall be entitled to (i) 5 Parking Passes per every 1,000 RSF of the 3-4-6
Premises (the “3-4-6 Parking Passes”), which 3-4-6 Parking Passes shall be free
of charge to Tenant (except that Tenant shall be responsible for the full amount
of any taxes imposed by any governmental authority in connection with the 3-4-6
Parking Passes or the use of the Parking Facilities by Tenant or its subtenants
in connection therewith).  Each of the 3-4-6 Parking Passes shall entitle Tenant
(or its subtenants) to use one unreserved parking stall in the Project Parking
Facilities (parking structure only).

 

14.                               Signage.

 

(a)                                 Project Name and Project Monument Signage. 
Pursuant to Sections 23.1 and 23.6 of the Lease, and notwithstanding anything in
the Lease to the contrary, Tenant’s Project naming rights under Section 23.1 of
the Lease and Tenant’s Project Monument Signage rights under Section 26 of the
Lease shall expire and be of no further force or effect as of the Effective
Date.  Promptly after the Effective Date, Tenant shall, at Tenant’s sole cost
and expense, remove Tenant’s signage from the Project Monument and repair any
damage resulting therefrom.  From and after the Effective Date, Landlord shall
have the right Landlord shall have the right to change the name of the Project
and place such name or names on the Project Monument from time to time as
Landlord may elect in its sole discretion.

 

(b)                                 Building Monument Signage.  Tenant shall be
entitled to retain its non-exclusive identification signage on Building Monument
during the Extended Term (as the same may be renewed) in accordance with, and
subject to the terms and conditions of, Section 23. 6 of the Lease.

 

(c)                                  Building Top Signage.  Section 23.7 of the
Lease is hereby amended to provide that, rather than Tenant being entitled to
exclusive identification signage on the top of the Building, (i) Tenant shall be
entitled, during the Extended Term (as the same may be renewed), and subject to
the later terms hereof, to one (1) identification sign on the top south-facing
side of the Building in substantially the location existing on such south-facing
side as of the Execution Date (the “South Side Building Top Signage”), which
South Building Top Signage shall be exclusive to Tenant as to the south-facing
top of the Building only, and (ii) with respect to the Tenant’s identification
signage on the top north-facing side of the Building existing as of the
Execution Date (the “North Side Building Top Signage”), Tenant shall be entitled
to maintain such North Side Building Top Signage until such time as Landlord
notifies Tenant in writing to remove the same (the “North Side Signage Removal
Notice”).  Landlord’s North Side Signage Removal Notice shall specify therein
the date by which Landlord will require removal of the North Side Building Top
Signage (the “North Side Required Removal Date”); provided that the North Side
Required Removal Date shall be no earlier than the date that is thirty (30) days
following the date Tenant receives the North Side Signage Removal Notice.  If
Landlord delivers the North Side Signage Removal Notice, Tenant shall, at its
sole cost and expense, remove the North Side Building Top

 

22

--------------------------------------------------------------------------------


 

Signage and repair any damage and restore the north top of the Building to the
condition it was in prior to the installation of the North Building Top Signage,
no later than the North Side Required Removal Date.  The term “Building Top
Signage” as used in the Lease shall, from and after the Effective Date, mean and
refer only to the South Side Building Top Signage (except that the maintenance
and other obligations in the Lease relating to the Building Top Signage shall
also apply to the North Side Building Top Signage until its removal as required
herein), and except as provided hereinabove, the terms and conditions of
Section 23 of the Lease relating to Building Top Signage shall apply to the
South Building Top Signage, except that (i) the phrase “at least fifty percent
(50%) of the rentable square feet of the Building” set forth in Section 23.7 and
in Section 23.8 of the Lease shall be deemed replaced with the phrase “at least
two (2) full floors of the Building”, and (ii) Tenant shall have no signage or
identification rights with respect to the top of the Building (or anywhere else
on the exterior of the Building) other than the South Side Building Top Signage
rights (and the temporary North Side Building Top Signage rights) expressly set
forth in this Section 14.  Landlord shall be entitled to place whatever signage
Landlord may desire on the top of the Building (and/or anywhere else on the
exterior of the Building) without Tenant’s consent so long as such signage does
not violate Tenant’s signage rights set forth in this Amendment.

 

15.                               SNDA.  Subject to the later provisions of this
Section 15, the Lease, as amended by this Amendment, shall be subject and
subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or other
lien(s) now or subsequently arising upon the Premises, the Building or the
Project, and to renewals, modifications, refinancings and extensions thereof
(collectively referred to as a “Mortgage”).  The party having the benefit of a
Mortgage shall be referred to as a “Mortgagee”.  This Section 15 shall be
self-operative; provided, however, that (a) so long as no Default exists under
this Lease and Tenant attorns to the successor-in-interest, Tenant’s possession
pursuant to this Lease shall not be disturbed and this Lease shall not terminate
in the event of termination or foreclosure of any such Mortgage, and
(b) Tenant’s subordination obligations hereunder shall be conditioned upon
Tenant’s receipt (and upon request from a Mortgagee, Tenant shall execute) a
commercially reasonable subordination, non-disturbance and attornment agreement
(an “SNDA”) covering Tenant and the Mortgagee.  In lieu of having the Mortgage
be superior to this Lease, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease.  If requested by a successor-in-interest
to all or a part of Landlord’s interest in the Lease, Tenant shall, without
charge, attorn to the successor-in-interest.  Landlord shall use commercially
reasonable efforts to cause its current Mortgagee to execute and deliver to
Tenant a subordination, attornment and non-disturbance agreement in a form that
is reasonably acceptable to Tenant on or before that date which is thirty (30)
days following the mutual execution of this Amendment, but Landlord’s failure to
do so shall not affect the validity of this Amendment.  Tenant acknowledges and
agrees that the Subordination, Non-Disturbance and Attornment Agreement attached
to this Amendment as Exhibit D is a form of SNDA that is commercially reasonable
and acceptable to Tenant, but that the actual SNDA may be on a different form
and with a different Mortgagee.

 

16.                               Brokers.  The Parties recognize Cushman &
Wakefield, representing Landlord, and Studley, Inc., representing Tenant
(“Brokers”) as the brokers who negotiated this Amendment and agree that, subject
to the satisfaction of any contingencies herein, Landlord shall be responsible
for the payment of brokerage commissions to those Brokers in accordance with
Landlord’s separate written agreement with such Brokers.  Each party warrants
that it has had no dealings with any other real estate broker or agent in
connection with the negotiation of this Amendment, and agrees to indemnify and
hold the other party harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real

 

23

--------------------------------------------------------------------------------


 

estate broker or agent employed or claiming to represent or to have been
employed by the indemnifying party in connection with the negotiation of this
Amendment.  The foregoing agreement shall survive the termination of the Lease,
as amended by this Amendment.

 

17.                               Other Modifications to Lease.

 

(a)                                 Deletions.  Sections 3.5, 3.6, 3.7, 3.8,
3.9, 3.10, 3.11 and 5.6 of the Lease (including all subsections thereto and
references in the Lease thereto), as well as Exhibit A-1 (Site Plan) and
Exhibit D (Work Letter) of the Lease, are hereby deleted in their entirety.

 

(b)                                 Proposition 8.  Notwithstanding anything to
the contrary set forth in the Lease, Landlord and Tenant agree that from and
after the Direct Expenses Adjustment Date, the amount of Tax Expenses for the
new 2015 Base Year for the First Floor Premises and the 2-4-7 Floor Premises as
provided in Section 6(e) and for each Expense Year thereafter shall be
calculated without taking into account of any decreases in real estate taxes
that Landlord may obtain under Proposition 8, and, therefore, the Tax Expenses
in such Base Year and any such later Expense Year may be greater than those
actually incurred by Landlord, but shall, nonetheless, be the Tax Expenses under
the Lease for such Base Year or Expense Year, as applicable; provided that any
costs and expenses incurred by Landlord in securing any Proposition 8 reduction
shall be included in Direct Expenses for purposes of the Lease.  Landlord and
Tenant acknowledge that this Section 17(b) is not intended to in any way affect
(A) the inclusion in Tax Expenses of the statutory two percent (2.0%) annual
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion of Tax Expenses pursuant to the
terms of Proposition 13, which shall be governed by the terms of Section 5 of
the Lease, as amended by this Amendment.  In conformity with the foregoing, the
second sentence of Section 5.2.5.3 of the Lease shall not apply to Tax refunds,
if any, obtained by Landlord pursuant to Proposition 8.

 

(c)                                  Landlord’s Notice Address.  Landlord’s
address for notices in Section 1.1 of the Lease is hereby amended to the
following:

 

Scholle Development SPE I, LLC
19520 Jamboree Road, Suite 130
Irvine, CA 92612
Attention:  Robert Scholle

Fax:  949-660-1511
Email:  rwscholle@gmail.com

 

With a copy to:

 

Dorn-Platz Management
19520 Jamboree Road, Suite 130
Irvine, CA 92612
Attention:  Lease Administrator
Fax:  949-660-1511
Email: xaypra@dpimpaccenter.com

 

24

--------------------------------------------------------------------------------


 

18.                               Settlement.  As a material consideration for
entering into this Amendment, Landlord and Tenant agree as follows:

 

(a)                                 Approval of Common Area Alterations and Site
Plan.  Tenant hereby approves the existing and proposed alterations to the
Project Common Areas shown on, and the new revised Site Plan for the Project
attached hereto as, Exhibit C, which Site Plan shall be substituted for the Site
Plan attached to the Lease, and acknowledges and agrees that none of such
alterations or revisions has or would change the nature of the Project to
something other than a first class office building project or materially or
adversely affect Tenant’s use of the Premises for the Permitted Use, or Tenant’s
ingress to or egress from the Project, the Premises or the Parking Facilities
servicing the same, or has or would constitute a default by Landlord under the
Lease, as amended by this Amendment.  Tenant further acknowledges and agrees
that (i) the alterations and revisions described and/or depicted in Exhibit C
attached hereto are not meant to constitute an agreement, representation or
warranty in any manner regarding any of the Common Areas, improvements,
accessways or other elements of the Project or Project Buildings set forth
therein, (ii) Landlord may from time to time make further revisions to the Site
Plan and alterations to the Project Common Areas without Tenant’s consent,
except to the extent that Tenant’s consent to such revisions or alterations is
required by the express terms of the Lease, as amended by this Amendment,
(iii) the alterations to the Project Common Areas as described and/or depicted
in Exhibit C preclude vehicular use by Tenant and its officers, directors,
employees, agents, representatives, contractors and invitees of the area
currently known as the “secondary driveway” (vehicular use of such area will be
limited to emergency fire lane purposes for authorized vehicles, off-hours valet
parking access and access by vehicles specifically authorized by Landlord from
time to time), which preclusion is acceptable to Tenant, (iv) Landlord shall
have no obligation to build or provide an amphitheater or any other meeting
areas for Tenant or the Project, notwithstanding anything in the Lease to the
contrary, (v) Landlord may designate portions the hardscaped area adjacent to
the west side of the Building as a seating area serving the adjacent restaurant
building and may improve such area with tables, benches and/or chairs for the
benefit of the adjacent restaurant tenant, and (vi) Landlord has satisfactorily
performed all modifications to the dock and loading areas requested by Tenant or
for which Landlord might otherwise be obligated under the Lease.  Any defaults
by Landlord under the Lease relating to any of the foregoing are hereby waived
and forgiven by Tenant, and Tenant shall have no offset rights or other claims
under the Lease or this Amendment with respect thereto.

 

(b)                                 Construction.  Tenant acknowledges and
agrees that portions of the Project adjacent to the Premises have been,
currently are, and may for some time continue to be, under construction, that
such construction has not resulted in any material, adverse or unreasonable
interference with Tenant’s business operations and Permitted Uses, that such
construction has not materially affected Tenant’s use of the Premises and that
such construction has not substantially interfered with Tenant’s use of or
ingress to or egress from the Premises or Parking Facilities.  Any defaults by
Landlord under the Lease relating to any of the foregoing are hereby waived and
forgiven by Tenant, and Tenant shall have no offset rights or other claims under
the Lease or this Amendment with respect thereto.  The foregoing
acknowledgments, agreements and waivers are without prejudice to Tenant’s rights
under the Lease with respect to interference with Tenant’s use of or access to
the Premises resulting from Landlord’s future construction activities; provided,
however, that so long as such future construction activities do not eliminate
ADA compatible pedestrian access to the Premises or vehicular access to the
Parking Facilities, Tenant agrees that Landlord’s future construction activities
also will not be considered to result in any material,

 

25

--------------------------------------------------------------------------------


 

adverse or unreasonable interference with Tenant’s business operations and
Permitted Uses, will not materially affect Tenant’s use of the Premises and will
not substantially interfere with Tenant’s use of or ingress to or egress from
the Premises or Parking Facilities.

 

(c)                                  Waiver of Tenant Defaults.  Tenant has
previously failed to pay Landlord certain parking charges, generator screening
reimbursement amounts and operating expenses when due under the Lease. 
Notwithstanding anything contained in the Lease to the contrary, but subject to
Section 6 of this Amendment, Tenant’s defaults under the Lease with respect to
such unpaid parking charges under the Lease for the period expiring April 30,
2013, and the full amount of Tenant’s unpaid generator “green screen”
reimbursement charge currently owing under the Lease, are hereby waived and
forgiven by Landlord.

 

(d)                                 No Admission of Liability.  Tenant and
Landlord agree that the terms, conditions, agreements and acknowledgments
contained in this Amendment are not to be construed as an admission of any
negligence, breach of duty, misconduct, breach of lease, breach of contract,
violation of any statute, code or standard, liability, or fault of any kind
whatsoever, by Landlord or Tenant or any other person or entity whatsoever, but
are to be construed strictly as a compromise and settlement for the purpose of
avoiding further controversy, litigation and expense regarding the dispute
regarding the matters described in this Section 18.

 

19.                               Building Reception and Elevator Access.  In
connection with Landlord’s conversion of a portion of the First Floor Premises
to Building Common Area following the First Floor Surrender Date, Landlord shall
(i) upon written request from Tenant, program the Building’s passenger and
freight elevators to require card key access to those floors in the 2-4-7 Floor
Premises other than the floor (if any) on which Tenant maintains its primary
reception area for visitors, (ii) maintain (or, at Landlord’s election, after
meeting and conferring with Tenant and considering Tenant’s input, modify) the
current reception area on the first floor, (iii) provide security guard services
on a basis comparable to that provided for other comparable Buildings at the
Project, and (iv) provide a place for Tenant’s receptionist to sit in the
reception area within the Building Common Area on the first floor, which shall
be on a reasonably equivalent basis with any other receptionist rights that
Landlord grants to other tenants in the Building (Tenant acknowledging, however,
that Tenant shall not have exclusive rights to a receptionist in such area).

 

20.                               Ratification; Certification.  The Lease, as
amended hereby, is hereby ratified and confirmed and shall continue in full
force and effect.  As a material inducement to Landlord to enter into this
Amendment, Tenant hereby certifies and warrants to and agrees with Landlord
that, after giving effect to this Amendment: (i) no default by Landlord under
the Lease in the performance or observance of any obligation or duty owed to
Tenant, under the Lease or otherwise, exists as of the date hereof, nor has any
event occurred which, with the passage of time or the giving of notice, or both,
would constitute a default by Landlord as of the date hereof, and (ii) as of the
date hereof, Tenant has no defenses, offsets, claims or counterclaims to the
observance and performance by Tenant of any provision of the Lease or this
Amendment.

 

21.                               Miscellaneous.

 

(a)                                 Advice of Counsel.  Each Party warrants and
represents that in executing this Amendment, such Party has relied upon legal
advice from the attorney(s) of their choice with respect to the advisability of
executing this Amendment and with respect to all matters contained

 

26

--------------------------------------------------------------------------------


 

herein; that the terms of this Amendment have been read and its consequences
including risks, complications, and costs, have been completely explained to
such Party by that attorney; and that each Party fully understands the terms of
this Amendment.  Each Party further acknowledges and represents that, in
executing this Amendment, such Party has not relied on any inducements,
promises, or representations made by the other or any Party representing or
serving the other except as may be expressly set forth in this Amendment or the
documents executed in connection herewith, and that it has executed this
Amendment without fraud, duress of any kind (economic or otherwise), or undue
influence.

 

(b)                                 Entire Agreement.  This Amendment and the
documents executed in connection herewith contain the entire agreement between
the Parties.  Except as specifically provided herein, no Party, nor any officer,
agent, employee, representative, or attorney of such Party, has made any
statement, representation, or promise to any other Party regarding any facts
relied upon in entering into this Amendment, and no Party relies upon any
statement, representation or promise of any other Party, or of any officer,
agent, employee, representative, or attorney for such Party, in executing this
Amendment, or in making the settlement provided for herein, except as expressly
stated in this Amendment.

 

(c)                                  Governing Law.  This Amendment shall be
governed by the laws of the State of California, without regard to the conflict
of law provisions.

 

(d)                                 Authority To Execute Amendment.  Each
individual signing this Amendment warrants and represents that he has the full
authority to execute the Amendment on behalf of the party on whose signature he
or she so executes and he or she is acting within the express scope of such
authority.

 

(e)                                  No Assignment.  Tenant represents and
warrants that there has been no actual assignment or purported assignment or
other transfer of the Lease or any interest therein or in the business operated
at the Premises, except as has been previously consented to by Landlord.

 

(f)                                   Execution.  This Amendment and any
documents or addenda attached hereto (collectively, the “Documents”) may be
executed in two or more counterpart copies, each of which shall be deemed to be
an original and all of which together shall have the same force and effect as if
the parties had executed a single copy of the Document.  A Document executed by
Landlord or Tenant and delivered to the other party in PDF, facsimile or similar
electronic format (collectively, “Electronic Format”) shall be binding on the
party delivering the executed Document with the same force and effect as the
delivery of a printed copy of the Document with an original ink signature.  At
any time upon Landlord’s written request, Tenant shall provide Landlord with a
printed copy of the Document with an original ink signature.  The Parties agree
that a Document delivered in Electronic Format may be introduced into evidence
in a proceeding arising out of or related to the Document as if it was a printed
copy of the Document executed by the Parties with original ink signatures.

 

(g)                                  Interpretation.  Neither of the Parties
hereto, nor their respective counsel, shall be deemed the drafter of this
Amendment for purposes of construing the provisions hereof.  The language in all
parts of this Amendment shall in all cases be construed according to its fair
meaning, not strictly for or against any of the Parties hereto.

 

27

--------------------------------------------------------------------------------


 

(h)                                 Binding Effect.  This Amendment is binding
upon and shall inure to the benefit of the Parties hereto and their respective
past, present and future agents, servants, employees, representatives,
administrators, partners, directors, officers, shareholders, members, assigns,
heirs, successors or predecessors in interest, adjustors, attorneys, and
insurers.

 

(i)                                     Severability.  This Amendment shall be
considered severable, such that if any provision or part of the Amendment is
ever held invalid under any law or ruling, that provision or part of the
Amendment shall remain in force and effect to the extent allowed by law, and all
other provisions or parts shall remain in full force and effect.

 

(j)                                    Expenses, Fees and Costs.  Each Party
shall bear all of its own costs, expenses and fees, including attorneys’ fees,
incurred by it in connection with this Amendment up to and including the date of
execution of this Amendment.

 

(k)                                 Further Assurances.  The parties hereby
agree to execute such further documents or instruments as may be reasonably
necessary or appropriate to carry out the intention of this Amendment.

 

(l)                                     Lender’s Consent.  The parties
acknowledge that, as a condition to the effectiveness of this Amendment,
Landlord needs to obtain the consent of Landlord’s Mortagee (the “Lender
Consent”).  Accordingly, this Amendment shall not be effective unless and until
Landlord receives the Lender Consent.  Landlord shall notify Tenant within five
(5) business days after receiving the Lender Consent.  Landlord shall use
commercially reasonable efforts to obtain the Lender Consent within ninety (90)
days after the Execution Date.  In the event that Landlord does not receive the
Lender Consent within ninety (90) days after the Execution Date, then Landlord
shall have an additional sixty (60) days to obtain the Lender’s Consent unless
Tenant elects, by written notice to Landlord given within five (5) business days
after such ninety (90) day period (and prior to Landlord obtaining the Lender’s
Consent), to terminate this Amendment, in which event this Amendment shall be
null and void and of no further force or effect.  If Tenant fails to timely
provide such termination notice, and if the Lender’s Consent is still not
received after such additional sixty (60) day period, this Amendment shall
automatically be null and void and of no further force or effect.

 

(m)                             Guarantor Ratification.  Concurrently with
Tenant’s execution and delivery of this Amendment, Tenant shall obtain from the
Guarantor of the Lease, IMPAC MORTGAGE HOLDINGS, INC., a Maryland corporation, a
signed consent and ratification of this Amendment in the form set forth below
the signature blocks hereto.  If Tenant fails to obtain such consent and
ratification, Landlord may terminate this Amendment by written notice to Tenant
given at any time prior to Landlord’s receipt of such signed consent and
ratification.

 

(n)                                 Conflicts.  In the event of any conflict
between the term of this Amendment and the Lease, the terms of this Amendment
shall control.

 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the day
and year first above written.

 

Landlord

Tenant

 

 

Scholle Development SPE I, LLC, a Delaware limited liability company

Impac Funding Corporation, a California corporation

 

 

 

 

 

 

By:

/s/ Robert W. Scholle

 

By

/s/ Ron Morrison

 

Name:

Robert W. Scholle

 

 

Name:

 Ron Morrison

 

Title:

Manager

 

 

Title: 

EVP

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ William Ashmore

 

 

 

 

 

Name:

William Ashmore

 

 

 

 

 

Title: 

President

 

The undersigned, guarantor of Tenant’s obligations under the Lease
(“Guarantor”), consents and agrees to the terms of the above Amendment, ratifies
Guarantor’s guaranty of the Lease, as amended by such Amendment (the “Guaranty”)
and confirms that (i) all provisions of the Guaranty remain in full force and
effect, and (ii) Guarantor presently has no offset, defense, claim or
counterclaim with respect to Guarantor’s obligations under the Guaranty.

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ William Ashmore

 

 

Name:

William Ashmore

 

 

Title:

President

 

 

 

29

--------------------------------------------------------------------------------


 

Exhibit A

 

WORK LETTER (TENANT BUILD)

 

This Work Letter (“Work Letter”) describes and specifies the rights and
obligations of Landlord and Tenant with respect to certain allowances granted to
Tenant hereunder and rights and responsibilities of Landlord and Tenant with
respect to the design, construction and payment for Tenant Improvements within
the 2-4-7 Floor Premises.  The capitalized terms used in this Work Letter shall
have the same definitions as set forth in the Lease, as amended by the Amendment
to which this Work Letter is attached, to the extent that such capitalized terms
are defined therein and not redefined in this Work Letter.  All references in
this Work Letter to Sections of “the Lease” shall mean the relevant portions of
the Lease, as amended by the Amendment to which this Work Letter is attached as
Exhibit A and of which this Work Letter forms a part, and all references in this
Work Letter to Sections of “this Work Letter” shall mean the relevant portion of
Sections 1 through 5 of this Work Letter.

 

SECTION 1

 

NO WORK BY LANDLORD

 

Tenant (or its subtenant(s)) is currently occupying the 2-4-7 Premises and
acknowledges that Landlord has satisfactorily performed all of its construction
and other obligations with respect to the 2-4-7 Premises, the Building and the
Project under the Lease, and that neither Landlord, nor any agent, employee,
representative or contractor of Landlord has made any representations or
warranties of any kind with respect to the Premises, the Building or the Project
or with respect to the suitability of them to the conduct of Tenant’s business,
or has agreed to undertake any modifications, alterations, or improvements of
the Premises, Building or Project.

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1                               Construction of Tenant Improvements.  The
“Tenant Improvements” shall consist of any and all improvements and work
required to improve and alter the 2-4-7 Floor Premises (or any portions thereof)
pursuant to this Work Letter.  If the Tenant Improvements are constructed in
distinct phases as to different portions of the 2-4-7 Floor Premises (which
Tenant shall have the right to do), this Work Letter (except for the Tenant
Allowance provisions) shall apply separately as to the Tenant Improvements for
each such phase.  The Tenant Improvements shall be undertaken and prosecuted in
accordance with the following requirements:

 

2.1.1                        The Tenant Improvements shall be designed and
constructed by Tenant in accordance with the Approved Working Drawings (as
hereinafter defined) and the terms of this Work Letter; and Tenant shall abide
by all reasonable non-discriminatory rules made by Landlord’s or Landlord’s
property manager with respect to the use of freight, loading dock and service
areas, storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Work Letter.  All
Construction Drawings (as hereinafter defined)

 

1

--------------------------------------------------------------------------------


 

prepared by the Architect (as hereinafter defined) shall follow Landlord’s CAD
standards and requirements, which standards and requirements shall be provided
to Tenant or the Architect upon request.

 

2.1.2                        The Tenant Improvements shall be prosecuted at all
times in accordance with all state, federal and local laws, regulations and
ordinances, including without limitation all OSHA and other safety laws and with
all applicable rules, orders, regulations and requirements of the California
Board of Fire Underwriters and the California Fire Insurance Rating Organization
or any similar body.

 

2.1.3                        Tenant shall have its Approved Working Drawings
submitted to the Building Department for “plan check” prior to the commencement
of construction, and shall not commence construction without obtaining the
permits and approvals (if any) that are necessary for the particular
construction in question.  Tenant agrees that until Tenant receives a final
permit for construction of the Tenant Improvements (a copy of which will be
promptly delivered to Landlord), Tenant will not close up any walls within the
2-4-7 Floor Premises that it may have removed in connection with the Tenant
Improvement work.

 

2.1.4                        The Contractor (as hereinafter defined) and each of
its subcontractors shall comply with Landlord’s requirements as generally
imposed on third party contractors, including without limitation all insurance
coverage requirements and the obligation to furnish appropriate certificates of
insurance to Landlord prior to commencement of construction.  The Contractor and
each of its subcontractors shall represent and warrant to Tenant that the
portion of the Tenant Improvements for which it is responsible shall be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of completion thereof.  Each of Tenant’s contractors
shall be responsible for the replacement or repair, without additional charge,
of all work done or furnished in accordance with its contract that shall become
defective within one (1) year after the completion of the work performed by such
contractor or subcontractors.  The correction of such work shall include,
without additional charge, all additional expenses and damages incurred in
connection with such removal or replacement of all or any part of the Tenant
Improvements, and/or the Building and/or Common Areas that may be damaged or
disturbed thereby.  All such warranties or guarantees as to materials or
workmanship of or with respect to the Tenant Improvements shall be contained in
the applicable contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either.  Tenant shall give to Landlord any assignment or other assurances that
may be necessary to effect such right of direct enforcement.

 

2.1.5                        Tenant shall provide a construction schedule to
Landlord prior to commencement of the Tenant Improvements work, and updates
shall be supplied during the progress of the work when requested in writing by
Landlord. Once the Final Working Drawings (as hereinafter defined) have been
approved, Tenant shall promptly commence the performance of the Tenant
Improvements and shall diligently and continuously prosecute such Tenant
Improvements to completion.

 

2.1.6                        Tenant shall give Landlord five (5) days prior
written notice of the commencement of construction so that Landlord may cause an
appropriate notice of non-responsibility to be posted.

 

2

--------------------------------------------------------------------------------


 

2.1.7                        Tenant and Contractor shall hold periodic job
meetings and shall notify Landlord at least 48 hours prior to such meetings and
permit Landlord’s construction manager for the Project, at its election, to
attend.

 

2.1.8                        Tenant shall furnish and install all interior floor
coverings and finishes and be responsible for preparation of floor surfaces. All
exposed concrete floors shall have a sealant applied. Kitchens and storage areas
shall have thresholds at the doors in such a manner as will not permit the
passage of water or other liquids to the adjacent tenant space.

 

2.1.9                        Tenant shall furnish and install all partitions and
doors and all interior wall finish materials.  Inasmuch as the existing demising
walls may not have not been designed for the Tenant Improvements, superimposed
fixture loads and/or any unusual wall décor, Tenant shall modify and reinforce
the existing walls as required and approved by Landlord, to accommodate any
loading or other requirements required by Tenant’s design.  Any combustible
materials applied to the demising partitions shall receive a U.L. labeled fire
retardant coating.  Tenant shall provide sound and odor absorbent walls in such
a manner that will not permit the passage of sound and/or odors through the
wall(s) to the adjacent space(s).

 

2.1.10                 Tenant shall provide for and install all necessary
telephone service equipment within the 2-4-7 Floor Premises in accordance with
local utility requirements.

 

2.1.11                 All fixtures and mechanical equipment shall be placed and
maintained by Tenant in settings sufficient, in Landlord’s reasonable judgment,
to absorb and prevent vibration, noise and annoyance to persons outside of the
2-4-7 Floor Premises;

 

2.1.12                 All materials and equipment to be installed, incorporated
or located in or serving the 2-4-7 Floor Premises as a part of the Tenant
Improvements shall be new and quality at minimum in keeping with Schedule 1
attached hereto pursuant to Section 3.1 below (provided, however, that HVAC and
lighting controls must be Building standard as set forth in Schedule 1 attached
hereto).

 

2.1.13                 No materials or equipment incorporated into or as part of
the Tenant Improvements shall be subject to any lien, encumbrance, chattel
mortgage or title retention or security agreement of any kind;

 

2.1.14                 Unless unconditional written permission is granted from
the artist (for the benefit of both Tenant and Landlord), Tenant will not
install, affix, add or paint in or on, nor permit, any work of visual art (as
defined in the Federal Visual Artists’ Rights Act of 1990 or any successor law
of similar import) to be installed in or on, or affixed, added to, or painted
on, the interior or exterior of the 2-4-7 Floor Premises, or any part thereof,
including, but not limited to, the walls, floors, ceilings, doors, windows and
fixtures included as part of the 2-4-7 Floor Premises, which work of visual art
would, under the provisions of the Federal Visual Artists’ Rights Act of 1990,
or any successor law of similar import, require the consent of the author or
artist of such work before the same could be removed, modified, destroyed or
demolished;

 

3

--------------------------------------------------------------------------------


 

2.1.15                 None of the Tenant Improvements shall incorporate any
Hazardous Materials, including without limitation asbestos-containing
construction materials into the 2-4-7 Floor Premises.

 

2.1.16                 During the Tenant Improvements work, Tenant shall provide
trash removal service at areas designed by Landlord. It shall be the
responsibility of Tenant and Tenant’s contractors to remove all trash and debris
from the 2-4-7 Floor Premises on a daily basis and to break down all boxes and
place all such trash and debris in the containers supplied for that purpose. If
trash and debris are not removed on a daily basis by Tenant or Tenant’s
contractor, then Landlord shall have the right to remove such trash and debris
or have such trash and debris removed at the sole cost and expense of Tenant.

 

2.1.17                 Upon completion of each applicable portion of the Tenant
Improvements work, Tenant shall cause to be provided to Landlord (i) as-built
drawings of the applicable portion of the Tenant Improvements work signed by
Architect and a certificate, in a form reasonably acceptable to Landlord (the
then-current AIA form of certificate is deemed acceptable by Landlord), from
Architect certifying that the construction of the Tenant Improvements in the
applicable portion of the 2-4-7 Floor Premises has been substantially completed,
(ii) CAD files of the improved space compatible with Landlord’s CAD standards,
(iii) a final punchlist signed by Tenant, (iv) final and unconditional lien
waivers from all contractors and subcontractors, (v) a duly recorded Notice of
Completion of the Tenant Improvements, (vi) a certificate of occupancy for the
applicable portion of the 2-4-7 Floor Premises, and (vii) a copy of all
warranties, guaranties, and operating manuals and information relating to the
Tenant Improvements, (collectively, the “Close-out Package”).  Should Tenant
fail to provide complete CAD files compatible with Landlord’s standards as
required herein, Landlord may cause its architect to prepare same and the cost
thereof shall be reimbursed to Landlord by Tenant within 30 days of invoice
therefor.  Disbursement of any portion of the Tenant Improvement Allowance shall
not be deemed a waiver of Tenant’s obligation to comply with the foregoing
provisions.  Tenant shall be responsible for the appropriateness and
completeness of the Architect’s and contractors’ affidavits and waivers of lien
and their approval of any of such work; Landlord shall have no responsibility
for any of the foregoing.

 

2.2                               Tenant Improvement Allowance; Disbursement. 
Tenant shall be entitled to a one-time tenant improvement allowance (the “Tenant
Improvement Allowance”) in the amount of Two Million Six Hundred Twenty-Nine
Thousand Three Hundred Fifty Dollars ($2,629,350), which Tenant Improvement
Allowance will be disbursed in accordance with and subject to the terms of this
Work Letter; provided, however, that the first One Million One Hundred
Ninety-Five Thousand Dollars ($1,195,000) of the Tenant Improvement Allowance
shall be disbursed to Landlord upon the Effective Date (the “Landlord
Disbursement”) in full settlement of certain past due amounts owing from Tenant
to Landlord under the Lease.  In no event shall Landlord be obligated to make
disbursements pursuant to this Work Letter in a total amount that exceeds the
Tenant Improvement Allowance.

 

2.2.1  Tenant Improvement Allowance Items.  Except as otherwise set forth in
this Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord in accordance with the terms of this Work Letter for (A) the Landlord
Disbursement, and thereafter (B) the following items and costs (collectively,
the items under this clause (B) are called the “Tenant Improvement Allowance
Items”): (i) the cost of all materials and labor to complete the Tenant
Improvements including, without limitation, any modification to the Base, Shell
and Core when

 

4

--------------------------------------------------------------------------------


 

required by the Approved Working Drawings, (ii) payment of the fees and charges
of the Architect and the Engineers (defined in Section 3.1 of this Work Letter),
(iii) payment for Construction Drawings and related costs, (iv) the cost of
obtaining any and all permits for the construction of the Tenant Improvements;
(v) the cost of any changes to the Construction Drawings or Tenant Improvements
required by applicable building codes (collectively, the “Code”); and (vi) the
Landlord Supervision Fee (as hereinafter defined).  Tenant Improvement Allowance
Items shall not include any personal property of Tenant.  With respect to fees
and charges of the Engineers, Landlord shall cause the Engineers to charge for
their work an amount not to exceed the cost that comparable first-class,
reputable and reliable companies would have charged Landlord if selected
pursuant to competitive bidding procedures. Tenant shall have the right, at its
sole cost and expense, to obtain at least one (1) additional proposal if
necessary to confirm the amounts being charged pursuant to the foregoing
sentence.

 

2.2.2    Use of Tenant Improvement Allowance as Rent Credit.  Notwithstanding
the provisions of Section 2.2.1 above, Tenant may, by written notice to Landlord
(the “Allowance Rent Credit Notice”) given after the Effective Date and prior to
May 1, 2016, elect to utilize some or all of the Tenant Improvement Allowance,
excluding (i) the Landlord Disbursement, (ii) any portion of the Tenant
Improvement Allowance that has been disbursed or requested to be disbursed for
Tenant Improvement Allowance Items prior to the Allowance Rent Credit Notice,
and (iii) any portion of the Tenant Improvement Allowance that is or is
reasonably expected to be owing to Landlord — e.g., the Landlord Supervision Fee
(collectively, the “Excluded Amounts”), as a credit towards fifty percent (50%)
of the monthly installments of Base Rent next coming due commencing with the
June 1, 2016 monthly installment of Base Rent.  The Allowance Rent Credit Notice
shall specify the amount of the Tenant Improvement Allowance (excluding the
Excluded Amounts) that Tenant desires to so use as a Base Rent credit (the “Rent
Credit Allowance Amount”).  Upon receipt of the Allowance Rent Credit Notice,
Landlord shall have no obligation to disburse the Rent Credit Allowance Amount
to Tenant for Tenant Improvement Allowance Items and shall, instead, apply the
Rent Credit Allowance Amount (less any amounts then owing or expected to be
owing to Landlord under this Work Letter) as a credit against fifty percent
(50%) of the monthly installments of Base Rent next coming due commencing with
the June 1, 2016 monthly installment of Base Rent until the full amount of the
Rent Credit Allowance Amount has been credited against Base Rent, or, at
Landlord’s option, Landlord may deliver a check in the Rent Credit Allowance
Amount to Landlord (in which event, Tenant shall not be entitled to a credit of
the Rent Credit Allowance Amount against Base Rent).  Any Tenant Improvement
Allowance not utilized in accordance with the terms of this Work Letter by the
date that is 24 months following the Effective Date shall inure to the benefit
of Landlord, shall not be disbursed to Tenant, and Tenant shall not be entitled
to any credit or payment or to apply the savings toward additional work.

 

2.2.3   Disbursement of Tenant Improvement Allowance.  During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance (subject to Sections 2.2.2 and 2.2.3.2), for Tenant
Improvement Allowance Items for the benefit of Tenant and shall authorize the
release of monies for the benefit of Tenant as follows.

 

2.2.3.1           On the last day of each calendar month, or as mutually
determined by Landlord and Tenant in writing, during the period from the
Effective Date through the construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant may deliver to Landlord:  (i) a
request for payment of the Contractor, approved by Tenant, in a form to be
provided by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant

 

5

--------------------------------------------------------------------------------


 

Improvements in the applicable portion of the 2-4-7 Floor Premises, detailing
the portion of the work completed and the portion not completed; (ii) invoices
from all of Tenant’s Agents (defined in Section 4.1.2 of this Work Letter) for
labor rendered and materials delivered to the applicable portion of the 2-4-7
Floor Premises; (iii) executed conditional mechanic’s lien releases from all of
Tenant’s Agents which shall substantially comply with the appropriate
provisions, as reasonably determined by Landlord, of California Civil Code
Section 3262(d), or conditional releases if appropriate; and (iv) all other
information reasonably requested in good faith by Landlord.  Within 30 days
thereafter, Landlord shall deliver a check to Tenant made payable to Tenant
(unless otherwise requested by Tenant — for example, Tenant may request that the
check be made payable to Tenant’s general contractor, in which event Landlord is
hereby authorized to send such check directly to Tenant’s general contractor on
Tenant’s behalf), in payment of the lesser of:  (A) the amounts so requested by
Tenant, as set forth in this Section 2.2.3.1, above, less a ten percent (10%)
retention (the aggregate amount of such retentions to be known as the “Final
Retention”) of the amounts payable to the Contractor, and (B) the balance of any
remaining available portion of the Tenant Improvement Allowance (not including
the Landlord Disbursement, the Final Retention or any Rent Credit Allowance
Amount), provided that Landlord does not in good faith dispute any request for
payment based on non-compliance of any work with the Approved Working Drawings
or due to any substandard work, or for any other reason.  Landlord’s payment of
such amounts shall not be deemed Landlord’s approval or acceptance of the work
furnished or materials supplied as set forth in Tenant’s payment request.

 

2.2.3.2           Tenant shall pay a construction administration and supervision
fee (the “Landlord Supervision Fee”) to Landlord in an amount equal to the
product of (i) one and one-half percent (1.5%) and (ii) an amount equal to the
final hard and soft costs of the Tenant Improvements.  Landlord may disburse the
Landlord Supervision Fee directly to itself on a periodic estimated basis out of
the Tenant Improvement Allowance as the Tenant Improvement work progresses, with
a final reconciliation upon completion of the Tenant Improvement work as to each
applicable portion of the 2-4-7 Premises.  In consideration of Tenant’s payment
of the Landlord Supervision Fee, Landlord shall not charge Tenant for the costs
incurred by Landlord and Landlord’s consultants in connection with review of the
Construction Drawings.

 

2.2.3.3           Subject to the provisions of this Work Letter, a check for the
Final Retention payable to Tenant shall be delivered by Landlord to Tenant
following the completion of construction of the Tenant Improvements and
Landlord’s receipt of the Close-Out Package as to the applicable portion of the
Tenant Improvements work, provided that Landlord has determined that no
substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building.

 

2.2.3.4           Subject to Section 2.2.2, Landlord shall only be obligated to
make disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items.  Except as expressly
set forth herein with respect to the Tenant Improvement Allowance, Tenant shall
be responsible for all costs and expenses attributable to the Tenant
Improvements work.  All Tenant Improvement Allowance Items for which the Tenant
Improvement Allowance has been made available shall be deemed Landlord’s
property under the terms of this Lease, subject to Section 5.4 of this Work
Letter.  Landlord has no obligation to

 

6

--------------------------------------------------------------------------------


 

disburse any portion of the Tenant Improvement Allowance during any period when
Tenant is in default under this Work Letter or the Lease.

 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1  Selection of Architect/Construction Drawings.  Tenant shall retain an
architect reasonably acceptable to Landlord (the “Architect”) to prepare the
Construction Drawings.  Tenant shall retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to any structural, mechanical, electrical, plumbing,
HVAC, life-safety, sprinkler, and sound attenuation work in the 2-4-7 Floor
Premises.  The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known collectively as the “Construction Drawings”.  Tenant
and Architect shall verify, in the field, the dimensions and conditions of the
relevant portions of the Base, Shell and Core, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord’s review of the Construction Drawings shall be
for its sole purpose and shall not obligate Landlord to review (or imply that
Landlord has reviewed) the same for quality, design, Code compliance or other
like matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.  Landlord has established specifications (the “Specifications”) for
certain Building standard components to be used in the construction of Tenant
Improvements, which Specifications are attached hereto as Schedule 1.  The
quality of Tenant Improvements shall be equal to or of greater quality than the
quality of the Specifications, provided that the Tenant Improvements shall
comply with certain Specifications as designated by Landlord.  Landlord may make
reasonable changes to the Specifications for the Standard Improvement Package
from time to time.

 

3.2  Space Plan.  In connection with Tenant’s submittal of the Final Working
Drawings to Landlord pursuant to the terms of Section 3.3, below, Tenant shall
supply Landlord with one electronic copy in CAD or REVIT format, signed by
Architect and approved by Tenant, of its space plan for the applicable portion
of the 2-4-7 Floor Premises (the “Space Plan”), which shall include a layout and
designation of all offices, rooms and other partitioning, their intended use,
and equipment to be contained therein.  Landlord may request clarification or
more specific drawings for special use items not included in the Space Plan. 
Within five (5) Business Days following Landlord’s receipt of the Space Plan,
Landlord shall return to Tenant one copy of the Space Plan with Landlord’s
suggested modifications and/or approval.  Unless such action is taken, Landlord
will be deemed to have accepted and approved the Space Plan.  If the Space Plan
is returned to Tenant with comments, but not bearing approval of Landlord, the
Space Plan shall be immediately revised by Tenant and resubmitted to Landlord
for approval within five (5) Business Days of its receipt by Tenant.  Unless
such action is taken, Tenant will be deemed to have accepted and approved all of
Landlord’s comments on the Space Plan.  The above approval, comment and revision
process shall be repeated until the Space Plan is approved (or deemed approved)
by Landlord.  Landlord shall disapprove the Space Plan only for good cause,
which the parties agree shall include the following:  (i) any adverse effect on
the exterior appearance of the Building; (ii) 

 

7

--------------------------------------------------------------------------------


 

any adverse impact on the Building structure; (iii) any adverse impact on the
Building systems or equipment; (iv) any unreasonable interference with any other
occupant’s normal and customary office operations, (v) any failure to comply
with applicable Laws, (vi) any use or incorporation of Hazardous Materials,
(vii) any required changes to the Common Areas, or (viii) any inconsistency with
with general office uses in a first-class office building (each, a “TI Design
Problem”).

 

3.3  Final Working Drawings.  After the Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the 2-4-7 Floor Premises, to enable the Engineers and the
Architect to complete the Final Working Drawings (as that term is defined below)
in the manner as set forth below, and Tenant shall promptly cause the Architect
and the Engineers to complete the architectural and engineering drawings for the
2-4-7 Floor Premises, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Final Working Drawings”) and
shall submit to Landlord one electronic copy in CAD or REVIT format, and one
hard copy signed by Architect and approved by Tenant, of such Final Working
Drawings. The Final Working Drawings must be consistent with the Space Plan,
compatible with the design, construction and equipment of the Building, in
compliance with all applicable Laws, be capable of logical measurement and
construction, contain all such information as may be required for the
construction of the Tenant Improvements, and contain all partition locations,
plumbing locations, air conditioning system and duct work, special air
conditioning requirements, reflected ceiling plans, office equipment locations,
and special security systems.  If the Final Working Drawings are returned to
Tenant with comments within five (5) Business Days of their receipt by Landlord
but not bearing approval of Landlord, the Final Working Drawings shall be
immediately revised by the Architect and Engineer, as applicable, and
resubmitted to Landlord for approval.  If the Final Working Drawings are not
returned to Tenant within the above time period, Landlord will be deemed to have
accepted and approved the Final Working Drawings. The above approval, comment
and revision process shall be repeated until the Final Working Drawings are
approved (or deemed approved) by Landlord.  Landlord shall disapprove the Final
Working Drawings only for a TI Design Problem or non-compliance with this
Section 3.3.

 

3.4  Approved Working Drawings.  The Final Working Drawings must be approved (or
deemed approved) by Landlord which approval shall not be unreasonably withheld,
delayed or conditioned, as provided above (the “Approved Working Drawings”)
prior to the commencement of construction of the Tenant Improvements. 
Concurrently with submittal to Landlord of the Final Working Drawings, Tenant
may submit the same to the appropriate municipal authorities for all applicable
building permits.  Tenant hereby agrees that neither Landlord nor Landlord’s
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the 2-4-7 Floor Premises and that obtaining the
same shall be Tenant’s responsibility; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such permit
or certificate of occupancy.  No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned and which will be granted or withheld by Landlord within five
(5) Business Days after submission by Tenant.

 

8

--------------------------------------------------------------------------------


 

SECTION 4

 

CONTRACTORS

 

4.1                               Selection of Contractor.

 

4.1.1                     A contractor selected by Tenant and reasonably
acceptable to Landlord (the “Contractor”) shall be retained by Tenant to
construct the Tenant Improvements.

 

4.1.2                     All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
shall be subject to the prior approval of Landlord, which shall not be
unreasonably withheld, conditioned or delayed; provided, however, that at
Landlord’s election, Tenant shall use the electrical, mechanical, plumbing and
fire/life safety engineers and subcontractors designated by Landlord.

 

4.2                               Construction Contract; Excess Costs.  Tenant
shall execute a construction contract and general conditions with Contractor for
the applicable portion of the Tenant Improvements work (the “Contract”).  Prior
to the commencement of the construction of the Tenant Improvements, and after
Tenant has accepted all bids for the Tenant Improvements, Tenant shall provide
Landlord with a detailed breakdown, by trade, of the final costs to be incurred
or which have been incurred, in connection with the design and construction of
the Tenant Improvements to be performed by or at the direction of Tenant or the
Contractor, which costs form a basis for the amount of the Contract.  In the
event that the costs relating to the design and construction of the Tenant
Improvements shall be in excess of the Tenant Improvement Allowance, any such
additional costs shall be paid by Tenant out of its own funds prorata with the
disbursement of any then remaining portion of the Tenant Improvement Allowance,
and such payment shall be taken into account in the disbursement procedure for
the Tenant Improvement Allowance described hereinabove (by way of example only,
if the excess costs above the then remaining portion of the Tenant Improvement
Allowance are 10% of the final cost estimate, then each disbursement will be 90%
from the Tenant Improvement Allowance and 10% from Tenant), but Tenant shall
continue to provide Landlord with the documents described in this Work Letter,
above, for Landlord’s approval.

 

4.3                               Inspection by Landlord.  Landlord shall have
the right to inspect the Tenant Improvements at all times, provided however,
that Landlord’s failure to inspect the Tenant Improvements shall in no event
constitute a waiver of any of Landlord’s rights hereunder nor shall Landlord’s
inspection of the Tenant Improvements constitute Landlord’s approval of the
same, and, provided further that such inspection is solely for the purpose of
determining whether or not the Tenant Improvements are being constructed in
strict accordance with the Approved Working Drawings.  Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved, provided
that Landlord shall only disapprove any portion of the Tenant Improvements to
the extent that same deviate from the Approved Working Drawings.  Any defects or
material deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, however
Tenant may use any remaining portion of the Tenant Improvement Allowance to
correct such defect or material deviation, provided however, that in the event
Landlord determines that a defect or deviation exists or disapproves of any
matter in connection with any portion of the Tenant Improvements and such
defect, material deviation or matter might adversely affect the

 

9

--------------------------------------------------------------------------------


 

mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building, Landlord may, take such action as Landlord reasonably deems necessary,
at Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such defect, deviation and/or matter.

 

SECTION 5

 

MISCELLANEOUS

 

5.1  Tenant’s Representative.  Tenant shall designate one or more
representatives with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter, unless Tenant provides Landlord
with written notice to the contrary.

 

5.2  Landlord’s Representative.  Landlord has designated Greg Galletly and
Xaypra Barrios as its sole representatives with respect to the matters set forth
in this Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.

 

5.3  Time of the Essence.  Time is of the essence in all matters under this Work
Letter in which time is a factor.  Unless otherwise indicated, all references
herein to a “number of days” shall mean and refer to calendar days.

 

5.4  Required Removables.  Landlord, by written notice to Tenant given at the
time of Landlord’s approval of the Final Working Drawings, may require Tenant to
remove, at Tenant’s expense, any Tenant Improvements that are performed by or
for the benefit of Tenant and, in Landlord’s reasonable judgment, are of a
nature that would require removal and repair costs that are materially in excess
of the removal and repair costs associated with standard general office
improvements (collectively referred to as “Required Removables”).  Without
limitation, it is agreed that Required Removables include internal stairways,
raised floors, personal baths and showers, vaults, rolling file systems and
structural alterations and modifications of any type.  Tenant shall remove the
Required Removables so designated by Landlord before the New Termination Date,
provided that upon prior written notice to Landlord, Tenant may remain in the
2-4-7 Floor Premises for up to 5 business days after the New Termination Date
for the sole purpose of removing the Required Removables.  Tenant’s possession
of the 2-4-7 Floor Premises for such purpose shall be subject to all of the
terms and conditions of this Lease, including the obligation to pay Rent on a
per diem basis at the rate in effect for the last month of the Term.  Tenant
shall repair damage caused by the installation or removal of Required
Removables.  If Tenant fails to remove any Required Removables or perform
related repairs in a timely manner, Landlord, at Tenant’s expense, may remove
and dispose of the Required Removables and perform the required repairs. 
Tenant, within 20 days after receipt of an invoice, shall reimburse Landlord for
the reasonable costs incurred by Landlord.

 

5.5  Charges During Construction.  The terms of the Lease shall continue to
apply during time periods in which this Work Letter is in effect, and Tenant
shall continue to pay all Base Rent and Additional Rent due under the Lease, as
amended by the Amendment, as provided in the Lease notwithstanding anything to
the contrary set forth in this Work Letter.

 

10

--------------------------------------------------------------------------------


 

5.6  No Bonding.   Notwithstanding anything to the contrary set forth in the
Lease, Tenant shall not be required to obtain or provide any completion or
performance bond in connection with the construction of the Tenant Improvements.

 

5.7  Building Pre-Stocked Materials.  Tenant and Contractor will not be required
to purchase from Landlord “Building Standard” materials or to purchase or use
“Building Standard” materials other than as specified in attached Schedule 1.

 

5.8     Contractor Access and Parking.   Tenant’s Agents shall have free parking
and free freight elevator and loading dock access (during normal business hours
with respect to freight elevator and loading dock access) during construction,
and the move-in of any of Tenant’s furniture, fixtures or equipment.

 

11

--------------------------------------------------------------------------------


 

Schedule 1 to Work Letter

 

BUILDING STANDARD TENANT IMPROVEMENT SPECIFICATIONS

 

TENANT AREA

 

1.                                      Demising Partitions

 

A.                                    3-5/8” x 20 ga metal studs at 16” oc.
extended full height to underside of floor or roof deck with deflection slip
track at top.  Fire caulk top track to deck.

 

B.                                    5/8” type ‘X’ gypsum wallboard full
height, one layer each side of wall.

 

C.                                    Full height R-13 batt insulation.

 

D.                                    Partitions to be taped smooth and sanded
to receive paint or wallcovering finish.

 

E.                                     Straight line termination at building
columns and window mullions with sound seal neoprene gasket closure/fillers.

 

F.                                      Stagger electrical outlets and other
gang box wall penetrations.

 

G.                                    Caulk entire partition perimeter along
floor line, top of wall to deck intersection and at perimeter columns and window
mullion intersected surfaces.

 

H.                                   Sound boots at HVAC penetrations.

 

2.                                      Interior Partitions

 

A.                                    3-5/8 x 20 ga. metal studs at 24” or 16”
oc (L/240 deflection criteria), braced to structure above.

 

B.                                    5/8” type ‘X’ gypsum wallboard, one layer
each side of wall.

 

C.                                    Partition taped smooth to receive paint or
wall covering (Type III).

 

D.                                    Sound sealed gasket closure at mullion
terminations.  Do not anchor to window wall system.

 

3.                                      Perimeter Wall and Column Furring (by
tenant)

 

A.                                    2-1/2” x 20 ga. metal studs at 24” oc,
braced to structure above.

 

B.                                    5/8” type ‘X’ gyp-board taped smooth to
receive paint or wall covering.

 

1

--------------------------------------------------------------------------------


 

C.                                    R-11  batt insulation.

 

D.                                    Sound sealed gasket closure at mullion
terminations.  Do not anchor to window wall system.

 

4.                                      Perimeter Window Wall Sill Furring (by
tenant)

 

A.                                    Custom gypsum wallboard adapter with
anodized finish to match window wall system.  Tenant to purchase custom adapter,
, from Building Owner’s supplier.

 

B.                                    2-1/2”“ x 20 ga in-fill furring at 24” oc
punched for utility conduits.  R-11  batt insulation.

 

C.                                    One layer of 5/8” type ‘X’ gyp-board taped
smooth to receive paint or wall covering.

 

5.                                      Doors

 

A.                                    Size:                      3’-0” x 8’-10”

 

B.                                    Finish:            Quarter sliced cherry
(or equivalent) wood veneer with clear gloss finish.
The finish selection has not been determined

 

C.                                    20 minute label where required.

 

6.                                      Door Frames

 

A.                                    Interior Tenant Space:  Western Integrated
clear anodized aluminum frame, factory finish, 1-3/4” profile.

 

B.                                    20 minute label where required.

 

7.                                      Door Hardware

 

A.                                    Lockset / Latchset / Cylinder / Strike:
Schlage L9000 series, 626 satin chromium finish.

 

B.                                    Lever:  Schlage L—17A, 626 satin chromium
finish.  40” mtg. Ht.

 

C.                                    Hinges:       4-1/2” x 4-1/2” Hager
BB1279, satin finish (4 per door).

 

D.                                    Closers:  Norton 8500 series, 652 satin
chromium finish, with ADA calibrator.

 

E.                                     Stops:  Trimco W1276 CCS, satin finish.

 

2

--------------------------------------------------------------------------------


 

8.                                      Ceilings

 

A.                                    Ceiling Tiles:  Armstrong Cirrus Open Plan
#558 w/ beveled tegular edge profile NRC — 0.75, AC — 170 (or the equivalent),
24” x 24” x 7/8” tile.  Color: white finish.

 

B.                                    Ceiling Grid:  Armstrong Silhouette XL
9/16” bolt-slot system w/ 1/8” reveal (or the equivalent).  Color:  white
finish.

 

C.                                    Ceiling Height:                10 ‘-6”

 

9.                                      Flooring

 

A.                                    Carpeting:  Shaw, Cypress Point II 32oz
(or equivalent).  Installation:  Over 3/8” Nova pad (or equivalent).  Color:  
Selected by Tenant from Mfr.’s standard or higher grade range.

 

B.                                    VCT:  Armstrong Stone Tex (or
equivalent).  Color:  Selected by Tenant from Mfr.’s standard or higher grade
range.

 

C.                                    Base:  Burke 2 ½” coveless in carpeted
areas, coved in hard surface areas.  Color:  Selected by Tenant from Mfr.’s
standard or highter grade range.

 

10.                               Exterior Window Wall Coverings

 

A.                                    Mechanism: MechoShade Systems Mecho III
Bracket, manually chain operated, maximum shade height 11 ‘-0” (ground floor
15’).  Use MechoShade Extended Bracket (where required) for shade heights
exceeding 12’-0” (ground floor 15’) or shades with blackouts exceeding 8’-0”

 

B.                                    Installation:  Recessed / Flush ceiling
installation with removable Mecho Snap-Loc Fascia enclosure plates and end
fillers.  Bracket assembly anchored to metal stud framing suspended from
structure above.

 

C.                                    Fascia Type:  Closure assembly as required
for gyp-board or lay-in ceiling tile installation.

 

D.                                    Fascia / Closure Assembly Finish:  Clear
anodized to match window wall system.

 

E.                                     Shade Material:  MechoShade EuroVeil,
Dense Basket Weave, 5% openness.  Color / Pattern:  # 5306 Silver Birch

 

F.                                      Fry-Reglet, ‘Z’ edge molding (where
required) between Mecho Bracket and window wall system for Bracket alignment. 
Anodized finish to match window wall system.  Do not anchor to window wall
system.  Z molding to be mounted integral with Mecho shade assembly.  Where
used, ‘Z’ molding to run continuous between partitions or columns.

 

3

--------------------------------------------------------------------------------


 

11.                               Painting

 

A.                                    Two coats of finish paint over primer. 
Dunn-Edwards (or equivalent).  Color selected by Tenant from Mfr’s. standard or
higher grade color range.

 

12.                               Lighting Fixtures

 

A.                                    Peerless — Peerlite — Cerra 7 suspended
light fixtures with two (2), 28 watt T5 lamps.  Fixtures at perimeter building
wall spaces (alignment and direction) to be approved by Landlord.  Lighting
fixtures to meet title 24 requirements or 2’ x 4’/2’ x 2’ fixtures reasonably
acceptable to Landlord.

 

13.                               Lighting Controls

 

A.                                    Motion Sensors: Novitas model 01-100
series.  White finish cover plate.

 

B.                                    Wall Switch Light Controls:  General
Electric or equal, white finish cover plate.  Vertically mounted 40” AFF. 
Switched / paired in double gang box to meet title 24 requirements.

 

14.                               Electrical Wall Outlets

 

A.                                    General Electric or equal, self grounding
duplex type, white finish cover plate.  Vertically mounted 15” AFF

 

15.                               Telephone, Computer Data and Cable Wall
Outlets

 

A.                                    Single gang box, white finish cover
plate.  Vertically mounted 15” AFF

 

16.                               HVAC

 

A.                                    2’ x 2’ perforated diffusers in accessible
ceiling areas, linear diffusers in drywall ceiling areas.  Color:  White finish.

 

B.                                    Thermostats located per title 24 zone
requirements.  Mounted 40” AFF.  White finish cover.

 

C.                                    Design to be compatible with base building
system Tenant’s design to be reviewed and approved by Landlord’s mechanical
engineers.

 

17.                               Fire Extinguisher Cabinets

 

A.                                    Potter-Roemer, satin stainless steel
finish frame, clear glass view.

 

4

--------------------------------------------------------------------------------


 

18.                               Sprinklers / Smoke & Fire Detectors / Life
Safety Devices

 

A.                                    Sprinklers:  Semi-recessed chrome heads in
ceiling areas.  Type:  Quick response compatible with base building smoke
management and event matrix report.

 

B.                                    Smoke / Fire Detectors:  Compatible with
Building smoke management and event matrix report.  White finish cover housing
where visible.

 

C.                                    All life / safety features to be
compatibile with Base Building design.

 

19.                               Exit Signs

 

Isolite, 2040-50-20, self-illuminated emergency type.  White finish frame with
green letters

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

PARKING AGREEMENT

 

Tenant and Landlord agree to the terms, conditions and provisions of this
Exhibit (the “Parking Agreement”).  The capitalized terms used in this
Exhibit shall have the same definitions as set forth in the Lease, as amended by
the Amendment to which this Exhibit is attached, to the extent that such
capitalized terms are defined therein and not redefined in this Parking
Agreement.  Landlord at its sole discretion shall have the right to implement
valet assist for some or all of Tenant’s parking and/or require Tenant to
utilize the top two floors of the Project Parking Structure, as may be
reasonable necessary, as determined by Landlord in its good faith but sole
discretion, to accommodate Tenant’s parking ratios.  In the event of any
conflict between the Lease and this Parking Agreement, this Parking Agreement
shall control.

 

Landlord shall make available to Tenant, and Tenant shall have the right but not
the obligation to (A) rent from Landlord, commencing on the Effective Date, on a
monthly basis, up to 4.5 unreserved parking passes for every 1,000 RSF of
(i) the 2-4-7 Floor Premises (exclusive of the Basement Premises), and
(ii) until the First Floor Surrender Date, the First Floor Premises (the
“Parking Passes”), on a monthly basis throughout the Term, and (B) obtain from
Landlord, commencing on the Effective Date and continuing until the 3-5-6
Surrender Date, on a monthly basis, up to 5 unreserved parking passes for every
1,000 RSF of the 3-5-6 Floor Premises (the “3-5-6 Parking Passes”), which 3-5-6
Parking Passes shall be free of charge to Tenant except as otherwise provided
herein.  Tenant may change the number of Parking Passes rented pursuant to this
Parking Agreement upon at least thirty (30) days prior written notice to
Landlord, provided that in no event shall Tenant be entitled to rent more than
the amount of Parking Passes determined pursuant to this Parking Agreement. 
Each of the Parking Passes and each of the 3-5-6 Parking Passes shall entitle
Tenant to use one unreserved parking stall in the Project Parking Structure. 
Tenant shall pay to Landlord for the Parking Passes (but not the 3-5-6 Parking
Passes) at the following rates:

 

Unreserved Parking Passes:

 

Months 1- 54:

 

$65.00 per Parking Pass, per month

Months 55-108:

 

$75.00 per Parking Pass, per month

 

Tenant shall have the right, upon not less than 30 days written notice to
Landlord given not later than six (6) months after the Effective Date (the
“Outside Conversion Date”), to convert (i) up to twenty (20) of the unreserved
Parking Passes (but not the 3-5-6 Parking Passes) to reserved parking in the
Project Parking Facilities (parking structure) in locations designated by
Landlord, and/or (ii) up to twenty-five (25) of the unreserved Parking Passes
(but not the 3-5-6 Parking Passes) to reserved locations in the parking
facilities located beneath the Building.  Landlord shall mark such reserved
parking locations as “reserved” (at Tenant’s request and expense) in locations
as mutually agreed between Landlord and Tenant, which shall be as shown on
Exhibit 1 attached hereto with respect to the underground reserved spaces, and
shall use commercially reasonable efforts to prevent unauthorized vehicles from
parking in Tenant’s reserved spaces.

 

1

--------------------------------------------------------------------------------


 

Any unreserved Parking Passes that Tenant fails to convert to reserved Parking
Passes in accordance with the foregoing provisions prior to the Outside
Conversion Date (or that Tenant, after  having converted to reserved Parking
Passes prior to the Outside Conversion Date, converts back from reserved to
unreserved, which Tenant shall have the right to do on not less than 30 days’
notice) shall no longer be convertible to reserved.  Tenant shall pay to
Landlord for such reserved Parking Passes at the following rates:

 

Reserved Parking Passes in Project Parking Structure:

 

Months 1-54:

 

$100.00 per Parking Pass, per month

Months 55-108:

 

$125.00 per Parking Pass, per month

 

 

 

Underground Reserved Parking Passes:

 

 

 

Months 1-54:

 

$150.00 per Parking Pass, per month

Months 55-108:

 

$175.00 per Parking Pass, per month

 

Tenant shall pay Landlord the rent for the Parking Passes (but not the 3-5-6
Parking Passes), without notice or prior demand, on the first day of each
calendar month during the Term, as an item of Additional Rent.  Any partial
month in which a Parking Pass is rented pursuant hereto shall be charged for the
full month.  No deductions from the monthly charge shall be made for days on
which any Parking Passes are not used by Tenant.  Tenant may, from time to time
request additional Parking Passes, and if Landlord shall provide the same, such
Parking Passes shall be provided and used on a month-to-month basis, and
otherwise on the foregoing terms and provisions, and at such prevailing monthly
parking charges as shall be established by Landlord from time to time.  The
rates for Parking Passes during any Renewal Term shall be on a monthly basis at
the prevailing rate charged by Landlord or the parking operator from time to
time at the Project, except that such rates shall be taken into account in any
“fair market rent” determinations under the renewal provisions of the Lease.  In
addition, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of Parking Passes
by (or granting of the 3-5-6 Parking Passes to) Tenant or the use of the Project
Parking Facilities by Tenant.

 

During the Term, Tenant shall have the right to purchase parking validation
stickers if provided by Landlord (or Tenant may validate visitor parking by such
other method or methods as Landlord may reasonably establish from time to time)
at the prevailing validation rate charged by Landlord or the parking operator
from time to time at the Project generally applicable to visitor parking. 
Employees shall in no event be considered visitors and may not park in visitor
parking.  Landlord shall provide handicapped parking in the Project Parking
Facilities separate and apart from the Parking Passes rented by (or granted to)
Tenant pursuant hereto.

 

Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project Parking Facilities and
improvements (provided that the number of Tenant’s Parking Passes are not
reduced as a result thereof) at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this, from time to time, close-off or restrict access to
the Project Parking Facilities for purposes of permitting or facilitating any
such construction, alteration or improvements, provided that such access
restriction may only be made by Landlord to the extent required by applicable
Law or as reasonably necessary on a temporary basis in the event of damage,
destruction or new

 

2

--------------------------------------------------------------------------------


 

construction.  Landlord shall use commercially reasonable efforts to cause any
such work to be conducted in a manner that will minimize any inconvenience to
Tenant.  During such periods, Landlord shall provide alternative parking so long
as Tenant is still using the Premises during such Premises for business
operations.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control and obligations attributed hereby to the Landlord as so delegated, but
such delegation shall not relieve Landlord of its obligations hereunder.  The
Parking Passes rented by Tenant pursuant to this Lease are provided to Tenant
solely for use by Tenant’s own personnel and such Parking Passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant, except to a
transferee permitted by Section 13 of the Lease.

 

During periods in which the number of parking spaces in the Parking Structure
are inadequate to provide a separate parking stall for employees of tenants in
the Project seeking such parking (and who have been granted a Parking Pass by
Landlord or its affiliate in accordance with the terms of the leases of such
tenants in the Project), Landlord shall implement commercially reasonable
efforts to attempt to accommodate the parking needs of such employees, including
attendant-assisted parking during peak hours, restricting roof parking during
Building Hours after 9:00 a.m. in order to minimize conflicts on the roof
between monthly parkers and attendants, investigating possible offsite parking
arrangements with specific tenants, and monitoring assisted parking totals, peak
usage and peak validation on a daily basis.  In that regard, Landlord shall,
upon request from time to time by Tenant, provide Tenant with monthly and
year-to-date summary information regarding such assisted parking totals, peak
usage and peak validation in the Parking Structure.

 

Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Project Parking Facilities.  Landlord reserves the right to adopt,
modify and enforce reasonable rules (“Rules”) governing the use of the Project
Parking Facilities from time to time including any key-card, sticker or other
identification or entrance system and hours of operation; provided (i) that
Tenant shall not be required to incur any additional net costs in connection
with a change by Landlord in its current parking Rules, and (ii) Rules relating
to hours of operation shall not impair Tenant’s use of the Project Parking
Facilities in accordance with the other provisions of this Lease.  The rules set
forth herein are currently in effect.  Landlord may refuse to permit any person
who violates such rules to park in the Project Parking Facilities, and any
violation of the rules shall subject the car to removal from the Project Parking
Facilities.

 

Unless specified to the contrary above, the Parking Passes hereunder shall
permit parking on a non-designated “first-come, first-served” basis.  Tenant
acknowledges that Landlord has no liability for claims arising through acts or
omissions of any independent operator of the Project Parking Facilities. 
Landlord shall have no liability whatsoever for any damage to items located in
the Project Parking Facilities, nor for any personal injuries or death arising
out of any matter relating to the Project Parking Facilities, and in all events,
Tenant agrees to look first to its insurance carrier and to require that
Tenant’s employees look first to their respective insurance carriers for payment
of any losses sustained in connection with any use of the Project Parking
Facilities.  Tenant hereby waives on behalf of its insurance carriers all rights
of subrogation against Landlord or Landlord’s agents.  Landlord reserves the
right to assign specific parking spaces, and to reserve parking spaces for
visitors, small cars, handicapped persons and for other tenants, guests of

 

3

--------------------------------------------------------------------------------


 

tenants or other parties, which assignment and reservation or spaces may be
relocated as determined by Landlord from time to time, and Tenant and persons
designated by Tenant hereunder shall not park in any location designated for
such assigned or reserved parking spaces.  Tenant acknowledges that the Project
Parking Facilities may be closed entirely or in part in order to make repairs or
perform maintenance services, or to alter, modify, re-stripe or renovate the
Project Parking Facilities, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control.  In such event, Landlord shall refund any prepaid
parking rent hereunder, prorated on a per diem basis.

 

If Tenant shall default under this Parking Agreement, Landlord or the operator
shall have the right to remove from the Project Parking Facilities any vehicles
hereunder which shall have been involved or shall have been owned or driven by
parties involved in causing such default, without liability therefor
whatsoever.  Any default by Tenant under the Lease shall be a default under this
Parking Agreement, and any default under this Parking Agreement shall be a
default under the Lease.

 

RULES

 

(i)                                     Project Parking Facilities hours shall
be 6:00 a.m. to 8:00 p.m., however, Tenant shall have access to the Project
Parking Facilities on a 24 hour basis, 7 days a week.  Tenant shall not store or
permit its employees to store any automobiles in the Project Parking Facilities
without the prior written consent of the operator.  Except for emergency
repairs, Tenant and its employees shall not perform any work on any automobiles
while located in the Project Parking Facilities, or on the Project.  If Tenant
or its employees should leave an automobile in the Project Parking Facilities
overnight or for multiple consecutive nights (which shall in no event exceed 14
consecutive Business Days without Landlord’s prior reasonable approval), Tenant
shall provide the operator with prior notice thereof designating the license
plate number and model of such automobile.  No such notice shall be required
with respect to reserved spaces unless the overnight parking therein will exceed
14 consecutive Business Days)..

 

(ii)                                  Cars must be parked entirely within the
stall lines painted on the floor, and only small cars may be parked in areas
reserved for small cars.

 

(iii)                               All directional signs and arrows must be
observed.

 

(iv)                              The speed limit shall be 5 miles per hour.

 

(v)                                 Parking spaces reserved for spaces for
handicapped persons must be used only by vehicles properly designated.

 

(vi)                              Parking is prohibited in all areas not
expressly designated for parking, including without limitation:

 

(a)                                 Areas not striped for parking

(b)                                 aisles

(c)                                  where “no parking” signs are posted

(d)                                 ramps

(e)                                  loading zones

 

4

--------------------------------------------------------------------------------


 

(vii)                           Parking stickers, key cards or any other devices
or forms of identification or entry supplied by the operator shall remain the
property of the operator.  Such device must be displayed as requested and may
not be mutilated in any manner.  The serial number of the parking identification
device may not be obliterated.  Parking spaces and devices are not transferable
and any pass or device in the possession of an unauthorized holder will be void.

 

(viii)                        Project Parking Facilities managers or attendants
are not authorized to make or allow any exceptions to these Rules.

 

(ix)                              Every parker is required to park and lock
his/her own car.

 

(x)                                 Loss or theft of parking pass,
identification, key cards or other such devices must be reported to Landlord and
to the Project Parking Facilities manager immediately.  Any parking devices
reported lost or stolen found on any authorized car will be confiscated and the
illegal holder will be subject to prosecution.  Lost or stolen spaces and
devices found by Tenant or its employees must be reported to the office of the
garage immediately.

 

(xi)                              Washing, waxing, cleaning or servicing of any
vehicle by the customer and/or his agents is prohibited except by Landlord or
Landlord’s vendors or concessionaires.  Parking spaces may be used only for
parking automobiles.

 

(xii)                           By signing this Parking Agreement, Tenant agrees
to acquaint all persons to whom Tenant assigns a parking pass with these Rules.

 

(xiii)                        As used in this Parking Agreement, “automobile”
and “car” include light trucks, motorcycles, scooters and mopeds.

 

Tenant hereby voluntarily releases, discharges, waives and relinquishes any and
all actions or causes of action for personal injury or property damage occurring
to Tenant arising as a result of parking in the Project Parking Facilities, or
any activities incidental thereto, wherever or however the same may occur, and
further agrees that Tenant will not prosecute any claim for personal injury or
property damage against Landlord or any of its officers, agents, servants or
employees for any said causes of action.  TENANT ACKNOWLEDGES AND AGREES THAT,
TO THE FULLEST EXTENT PERMITTED BY LAW, LANDLORD SHALL NOT BE RESPONSIBLE FOR
ANY LOSS OR DAMAGE TO TENANT OR TENANT’S PROPERTY (INCLUDING, WITHOUT
LIMITATION, ANY LOSS OR DAMAGE TO AUTOMOBILES OR THE CONTENTS THEREOF DUE TO
THEFT, VANDALISM OR ACCIDENT) ARISING FROM OR RELATED TO TENANT’S USE OF THE
PARKING FACILITY OR EXERCISE OF ANY RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER
OR NOT SUCH LOSS OR DAMAGE RESULTS FROM LANDLORD’S ACTIVE NEGLIGENCE OR
NEGLIGENT OMISSION.  THE LIMITATION ON LANDLORD’S LIABILITY UNDER THE PRECEDING
SENTENCE SHALL NOT APPLY HOWEVER TO LOSS OR DAMAGE ARISING DIRECTLY FROM
LANDLORD’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

5

--------------------------------------------------------------------------------


 

[g30571km13i001.gif]

 

6

--------------------------------------------------------------------------------


 

[g30571km13i002.jpg]

 

7

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of SNDA

 

Subordination, Non-Disturbance and Attornment Agreement

 

AFTER RECORDING, RETURN TO:

 

Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attn:  Client Relations Manager — Loan # 01-0072175

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”), is
made as of this      day of         , 2015 among Wells Fargo Bank, National
Association, not individually, but solely as Trustee for the Certificate Holders
of Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through
Certificates, Series 2006-6 under that certain Pooling and Servicing Agreement
dated as of November 1, 2006 (“Lender”), by and through Berkadia Commercial
Mortgage LLC, a Delaware limited liability company, Sub Servicer, by and through
KeyBank National Association, Master Servicer, pursuant to that certain
Sub-Servicing Agreement by and between Master Servicer and Sub Servicer, Scholle
Development SPE I, LLC, a Delaware limited liability company (“Landlord”), and
Impac Funding Corporation, a California corporation (“Tenant”).

 

Background

 

Lender is the owner and holder of a first priority deed of trust, mortgage or
deed to secure debt on certain real and personal property and improvements as
further described on Exhibit A attached hereto and made a part hereof for all
purposes, and the building and improvements thereon (collectively, the
“Property”), recorded on November 2, 2006, as Instrument No.2006000743560 in the
official records of the County of Orange, California and subsequently modified
by that certain Modification of Deed of Trust recorded on February 28, 2013, as
Instrument No. 2013000123596 in the official records of the County of Orange,
California (together, the “Security Instrument”)

 

Tenant is the lessee under the written, unrecorded lease described in Exhibit B
attached hereto (as the same may from time to time be assigned, subleased,
renewed, extended, amended, modified or supplemented, collectively the “Lease”),
demising a portion of the Property described more particularly in the Lease (the
“Demised Premises”).

 

Landlord, Tenant and Lender desire to enter into the following agreement with
respect to the priority of the Lease and Security Instrument.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and other good and valuable consideration, the parties hereto do
hereby mutually covenant and agree as follows:

 

1.              Tenant agrees that the Lease and all terms and conditions
contained therein and all estates, rights options, liens and charges created
thereby are subordinated and made subject to the Security Instrument and the
lien and priority thereof, and to all present or future advances under the
obligations secured thereby and to all renewals, extensions, amendments,
modifications and/or supplements of same, to the full extent of all amounts
secured thereby from time to time.

 

2.              So long as (a) the term of the Lease has commenced, as evidenced
by the Lease being fully executed by the parties thereto, (b) Tenant is in
possession (either directly or through permitted subleases) of the Demised
Premises and (c) the Lease is in full force and effect and no uncured event of
default on the part of Tenant under the Lease exists beyond Tenant’s time to
cure the default under the terms of the Lease; then Lender agrees that the term
of the Lease shall not be terminated or modified in any respect whatsoever and
Tenant’s right of possession to the Demised Premises and its rights in and to
any common areas and its other rights arising out of the Lease will all be fully
recognized and protected by Lender and shall not be disturbed, canceled, or
terminated by reason of the foreclosure (whether judicial or nonjudicial), deed
in lieu of foreclosure, or other sale of the Property in connection with
enforcement of the Security Instrument or any other action or proceeding
instituted by Lender to foreclose the Security Instrument, or any extension,
renewal, consolidation or replacement of same, irrespective of whether Tenant
shall have been joined in any action or proceeding.  Provided, however, that if
such joinder does result in the automatic termination of the Lease, provided
that the conditions set forth above in (a), (b), and (c) are met at the time of
such termination, Successor Owner (hereinafter defined) shall enter into a
replacement lease with Tenant upon the same terms and conditions as the Lease.

 

3.              In the event that any party acquires legal title to the Property
by foreclosure (whether judicial or nonjudicial) of the Security Instrument,
deed-in-lieu of foreclosure, or other sale in connection with the enforcement of
the Security Instrument or otherwise in satisfaction of the underlying Loan (the
“Successor Owner”), Tenant shall attorn to the Successor Owner and recognize
Successor Owner as its landlord under the Lease, and, provided that the
conditions set forth in Section 2 above are met at the time Successor Owner
becomes owner of the Property Successor Owner will recognize and accept Tenant
as its tenant thereunder, whereupon, the Lease shall continue in full force and
effect as a direct lease between Successor Owner and Tenant for the full term
thereof, together with all extensions and renewals thereof, and Successor Owner
shall thereafter assume and perform all of Landlord’s obligations arising from
and after the date title to the Property was transferred to Successor Owner, as
Landlord under the Lease with the same force and effect as if Successor Owner
was originally named therein as Landlord.  In no event, however, will any
Successor Owner be:

 

a.              liable for any default, act or omission of any prior landlord,
including Landlord (except Successor Owner shall not be relieved from the
obligation to cure any defaults which are non-monetary and continuing in nature,
and such that Successor Owner’s failure to cure would constitute a continuing
default under the Lease; for the avoidance of doubt, defaults which are non-
monetary include repair and maintenance defaults even though curing such
defaults may require the expenditure of money); or

 

b.              subject to any offsets or defenses which Tenant might have
against any prior landlord (including Landlord); provided, however, that Tenant
shall retain the right to any offset or defense against Successor Owner as to
any matters constituting a default under the Lease and (i) which arise after
Successor Owner has acquired legal title to the Property and/or (ii) which are
non-monetary and continuing as of the date Successor Owner acquires legal title
to the Property and can be cured but remain uncured beyond Successor Owner’s
applicable cure period; or

 

--------------------------------------------------------------------------------


 

c.               bound by any rent or additional rent which Tenant might have
paid for more than one (1) month in advance to any prior landlord (including
Landlord); or

 

d.              bound by any amendment, supplement, or modification of the
Lease, or waiver of Lease terms, which revise Tenant’s or Landlord’s monetary
obligations under the Lease, modifies the term of the Lease, the parties’
termination rights or the description of the Leased Space, not consented to in
writing by Lender, other than amendments, supplements, or modifications (i) that
Landlord is entitled to enter into without the consent of Lender under the terms
of the loan documents relating to the loan secured by the Security Instrument,
or (ii) made solely for purposes of documenting the exercise of rights expressly
set forth in the Lease(e.g. assignment and subletting, to the extent permitted
by the Lease); or

 

e.               liable for any security deposit or other prepaid charge not
actually received by Lender;

 

f.                liable or bound by any right of first refusal to purchase or
option to purchase all or any portion of the Premises; or

 

g.               liable for construction, completion or payment to Tenant for
any improvements to the Premises or as required under the Lease for Tenant’s use
and occupancy (whenever arising); provided, however, this clause (g) shall in no
way modify, limit or impair any obligation of Successor Owner to perform
maintenance and repair obligations to existing improvements and provided further
that if Successor Owner fails to perform any such maintenance and repair
obligations, then Tenant shall have all rights and remedies available to it in
the Lease, at law, and in equity.

 

4.              Notwithstanding anything to the contrary in this Agreement or
otherwise, in the event the Successor Owner acquires legal title of the Premises
as provided in paragraph 3 above, the liability of Successor Owner under the
Lease shall be limited to Successor Owner’s interest in the Premises, and upon
any assignment or other transfer of Successor Owner’s interest in the Premises,
Successor Owner shall be discharged and released from any obligation or
liability under the Lease arising or accruing after the date of such assignment
or transfer.  Although the foregoing provisions of this Agreement are
self-operative, Tenant agrees to execute and deliver to Lender or any Successor
Owner such further instruments as Lender or a Successor Owner may from time to
time reasonably request in order to confirm this Agreement.

 

5.              Tenant agrees not to subordinate the Lease to any other lien or
encumbrance which (i) affects the Premises under the Lease, or any part thereof,
or (ii) is junior to the Security Instrument, without the express written
consent of Lender, and any such subordination or any such attempted
subordination or agreement to subordinate without such consent of Lender, shall
be void and of no force and effect.  Landlord acknowledges that this paragraph 5
prevails over any contrary provisions in the Lease.

 

6.              Tenant agrees that, until the Security Instrument is satisfied
of record by Lender, it will not exercise any remedies under the Lease following
a Landlord default without having first given to Lender (a) written notice of
the alleged Landlord default and (b) the opportunity to cure such default within
the time periods provided for cure by Landlord, measured from the time notice is
received by Lender. Tenant acknowledges that Lender is not obligated to cure any
Landlord default, but if Lender elects to do so, Tenant agrees to accept cure by
Lender as that of Landlord under the Lease and will not exercise any right or
remedy under the Lease for a Landlord default. Performance rendered by Lender on
Landlord’s behalf is without prejudice to Lender’s rights against Landlord under
the Security Instrument or any other documents executed by Landlord in favor of
Lender in connection therewith.

 

7.              All notices under this Agreement will be effective only if made
in writing and addressed to the address for a party provided below such party’s
signature. A new notice address may be established from time to time by

 

--------------------------------------------------------------------------------


 

written notice given in accordance with this Section. All notices will be deemed
received only upon actual receipt or refusal of delivery. Notice to outside
counsel or parties other than the named Tenant, Lender and Landlord, now or
hereafter designated by a party as entitled to notice, are for convenience only
and are not required for notice to a party to be effective in accordance with
this section.

 

8.              Tenant agrees not to pay rent more than one (1) month in advance
unless otherwise specified in the Lease.  After notice is given to Tenant by
Lender that Landlord is in default under the Security Instrument and that the
rentals under the Lease should be paid to Lender pursuant to the assignment of
leases and rents granted by Landlord to Lender in connection therewith, Tenant
shall thereafter pay to Lender all rent and all other amounts due or to become
due to Landlord under the Lease, and Landlord hereby expressly authorizes Tenant
to make such payments to Lender upon reliance on Lender’s written notice
(without any inquiry into the factual basis for such notice or any prior notice
to or consent from Landlord) and hereby releases Tenant from all liability to
Landlord in connection with Tenant’s compliance with Lender’s written
instructions.

 

9.              This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that in the event of the assignment or transfer of the interest of
Lender to a party that assumes Lender’s obligations and liabilities hereunder,
all obligations and liabilities of Lender under this Agreement shall terminate,
and thereupon all such obligations and liabilities shall be the responsibility
of the party to whom Lender’s interest is assigned or transferred.

 

10.       In the event of any litigation or other legal proceeding arising
between the parties to this Agreement, whether relating to the enforcement of a
party’s rights under this Agreement or otherwise, the prevailing party shall be
entitled to receive its reasonable attorney’s fees and costs of suit from the
non-prevailing party in such amount as the court shall determine.

 

11.       Any provision of this Agreement which is determined by a government
body or court of competent jurisdiction to be invalid, unenforceable or illegal
shall be ineffective only to the extent of such holding and shall not affect the
validity, enforceability or legality of any other provision, nor shall such
determination apply in any circumstance or to any party not controlled by such
determination.

 

12.       Defined terms used in this Agreement may be used interchangeably in
singular or plural form, and pronouns cover all genders. Unless otherwise
provided herein, all days from performance shall be calendar days, and a
“business day” is any day other than Saturday, Sunday and days on which Lender
is closed for legal holidays, by government order or weather emergency.

 

13.       This Agreement shall be governed by the laws of the State in which the
Property is located (without giving effect to its rules governing conflicts of
laws).

 

14.       This Agreement is the entire agreement between the parties relating to
the subordination and nondisturbance of the Lease, and supersedes and replaces
all prior discussions, representations and agreements (oral and written) with
respect to the subordination and nondisturbance of the Lease.  This Agreement
controls any conflict between the terms of this Agreement and the Lease.  This
Agreement may not be modified, supplemented or terminated, nor any provision
hereof waived, unless by written agreement of Lender and Tenant, and then only
to the extent expressly set forth in such writing.

 

15.       This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.

 

--------------------------------------------------------------------------------


 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

SIGNATURES AND NOTARIES APPEAR ON THE FOLLOWING PAGES

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

LENDER:

 

LENDER NOTICE ADDRESS:

Wells Fargo Bank, National Association, not individually, but solely as Trustee
for the Certificate Holders of Banc of America Commercial Mortgage Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-6, Trustee

 

By: KeyBank National Association, its Master Servicer

 

Wells Fargo Bank, National Association, Trustee

 

c/o Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attn:                    Client Relations Manager

                                                For Loan # 01-0072175

 

 

 

By: Berkadia Commercial Mortgage LLC, a Delaware limited liability company, its
Sub Servicer

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

Authorized Representative

 

 

Notary Acknowledgment for Lender:

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA

:

 

 

: ss

 

COUNTY OF MONTGOMERY

:

 

 

If executed in California:  The Notary Public or other officer completing this
certificate verifies only the identity of the individual who signed the document
to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

On                       , before me,                       , Notary Public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Pennsylvania that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.


SIGNATURE OF NOTARY PUBLIC

 

{seal}

 

[Tenant’s Signature and Acknowledgment continued on next page]

 

13

--------------------------------------------------------------------------------


 

TENANT:

 

TENANT NOTICE ADDRESS:

 

 

 

IMPAC FUNDING CORPORATION,

a California corporation

 

 

Impac Funding Corporation

19500 Jamboree Road

Irvine, CA 92612

Attn:  General Counsel

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Notary Acknowledgment for Tenant:

 

 

 

 

 

STATE OF CALIFORNIA

:

 

 

: ss

 

COUNTY OF ORANGE

:

 

 

If executed in California:  The Notary Public or other officer completing this
certificate verifies only the identity of the individual who signed the document
to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

On                       , before me,                       , Notary Public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

SIGNATURE OF NOTARY PUBLIC

 

{seal}

 

[Landlord’s Signature and Acknowledgment continued on next page]

 

14

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

LANDLORD NOTICE ADDRESS:

 

 

 

Scholle Development SPE I, LLC,

a Delaware limited liability company

 

 

Scholle Development SPE I, LLC

19520 Jamboree Road, Suite 130

Irvine, CA 92612

Attention:  Robert Scholle

 

By:

 

 

With a copy to:

 

 

 

Dorn-Platz Properties

Name:

Robert Scholle

 

19520 Jamboree Road, Suite 130

 

 

 

Irvine, CA 92612

Title:

President

 

Attention:  Lease Administrator

 

Notary Acknowledgment for Landlord:

 

 

 

 

 

STATE OF CALIFORNIA

:

 

 

: ss

 

COUNTY OF ORANGE

:

 

 

If executed in California:  The Notary Public or other officer completing this
certificate verifies only the identity of the individual who signed the document
to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

On                       , before me,                       , Notary Public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

SIGNATURE OF NOTARY PUBLIC

 

{seal}

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

All that certain real property situated in the City of Irvine, County of Orange,
State of California, described as follows:

 

PARCEL A:

 

Parcels 1 and 3 as shown on Parcel Map # 2003-119, filed in Book 352, Pages 9-13
inclusive of Parcel Maps, in the office of the County Recorder of said County.

 

PARCEL B:

 

Parcel 7 as shown on Exhibit B attached to Lot Line Adjustment 436775-LL
recorded on March 15, 2007 as Instrument No. 2007000165409 in the Official
Records of said County.

 

PARCEL C:

 

Parcel 10A as shown on Exhibit B attached to Lot Line Adjustment 448941-LL
recorded on February 18, 2010 as Instrument No. 2010000075876 in the Official
Records of said County.

 

PARCEL D:

 

Parcel D as shown on Exhibit B attached to Lot Line Adjustment 553794-LL
recorded on February 28, 2013 as Instrument No. 2013000123725 in the Official
Records of said County.

 

EXCEPTING FROM THE FOREGOING PARCELS A, B, C AND D, all oil, oil rights,
minerals, minerals rights, natural gas, natural gas rights, and other
hydrocarbons by whatsoever name known that may be within or under the Parcel of
land hereinabove described. Together with the perpetual right of drilling,
mining, exploring and operating therefor and storing in and removing the same
form said land or any other land, including the right to whipstock or
directionally drill and mine from lands other than those hereinabove described,
oil or gas wells, tunnels and shafts into, through or across the subsurface of
the land hereinabove described, and to bottom such whipstocked or directionally
drilled wells, tunnels and shaft under and beneath or beyond the exterior limits
thereof, and to redrill, retunnel, equip, maintain, repair, deepen, and operate
any such wells or mines, without however, the right to drill, mine, store,
explore and operate through the surface or the upper five hundred (500) feet of
the subsurface of the land hereinabove described, as reserved by Irvine
Industrial Complex, a California Corporation in deed recorded January 31, 1977
as Instrument No. 40776 in Book 12052, Page 1304 of Official Records.

 

PARCEL E:

 

An easement for purposes of a reciprocal ingress and egress as set forth in that
Access Easement Agreement recorded on May 11, 2007 as Instrument
No. 2007000308910 in the Official Records of said County.

 

--------------------------------------------------------------------------------


 

PARCEL F:

 

Easements and other rights for the benefit of Parcels A and B as set forth in
the Declaration of Covenants, Conditions and Restrictions and Reservation of
Easements recorded on May 11, 2007 as Instrument No. 2007000307558 in the
Official Records of said County.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF LEASE

 

Office Lease (Building II) dated March 1, 2005, as amended by letter agreements
dated March 31, 2006, August 18, 2006, September 18, 2006 and October 10, 2006,
and as further amended by Amendment to Office Lease dated as of September   ,
2015 (collectively, the “Lease”) covering certain premises located at 19500
Jamboree Road, Irvine, CA 92612-2457, as more particularly described in the
Lease.

 

3

--------------------------------------------------------------------------------